Exhibit 10.1

EXECUTION VERSION

 

 

 

€300,000,000

CREDIT AGREEMENT

dated as of May 22, 2019,

by and among

CABOT CORPORATION,

as the Company and the Guarantor,

CABOT LUXEMBOURG TC S.A.R.L., LUXEMBOURG, SCHAFFHAUSEN BRANCH,

CABOT GMBH,

CABOT SWITZERLAND GMBH,

CABOT CARBON LIMITED,

PT CABOT INDONESIA,

PT CABOT ASIA PACIFIC SOUTH,

CERTAIN OTHER SUBSIDIARIES OF THE COMPANY FROM TIME TO TIME PARTY HERETO,

as the Borrowers,

The Lenders referred to herein,

as Lenders,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and

Swingline Lender,

WELLS FARGO SECURITIES, LLC,

as Sole Lead Arranger and Sole Bookrunner,

PNC BANK, NATIONAL ASSOCIATION and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Syndication Agents

and

MIZUHO BANK, LTD.,

as Documentation Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I Definitions

     1  

SECTION 1.01 Defined Terms

     1  

SECTION 1.02 Classification of Loans and Borrowings

     30  

SECTION 1.03 Terms Generally

     30  

SECTION 1.04 Accounting Terms; GAAP

     31  

SECTION 1.05 Interest Rates

     31  

SECTION 1.06 Divisions

     31  

ARTICLE II The Credits

     32  

SECTION 2.01 Commitments

     32  

SECTION 2.02 Loans and Borrowings

     32  

SECTION 2.03 Requests for Revolving Borrowings

     33  

SECTION 2.04 Determination of Euro Amounts

     34  

SECTION 2.05 Swingline Loans

     34  

SECTION 2.06 [Reserved]

     36  

SECTION 2.07 Funding of Borrowings

     36  

SECTION 2.08 Interest Elections

     37  

SECTION 2.09 Termination and Reduction of Commitments

     38  

SECTION 2.10 Repayment of Loans; Evidence of Debt

     39  

SECTION 2.11 Prepayment of Loans

     40  

SECTION 2.12 Fees

     41  

SECTION 2.13 Interest

     41  

SECTION 2.14 Alternate Rate of Interest

     42  

SECTION 2.15 Increased Costs

     44  

SECTION 2.16 Break Funding Payments

     45  

SECTION 2.17 Taxes

     46  

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     54  

SECTION 2.19 Mitigation Obligations; Replacement of Lenders

     56  

SECTION 2.20 Defaulting Lenders

     56  

SECTION 2.21 [Reserved]

     58  

SECTION 2.22 Judgment Currency

     58  

SECTION 2.23 Designated Borrowers

     59  

SECTION 2.24 Designation of Company as the Agent for the Borrowers

     61  

SECTION 2.25 Foreign Obligor Obligations

     61  

ARTICLE III Representations and Warranties

     61  

SECTION 3.01 Organization; Powers

     61  

SECTION 3.02 Authorization; Enforceability

     62  

SECTION 3.03 Governmental Approvals; No Conflicts

     62  

SECTION 3.04 Financial Condition; No Material Adverse Change

     62  

SECTION 3.05 Litigation and Environmental Matters

     63  

SECTION 3.06 Compliance with Laws and Agreements; No Default

     63  

SECTION 3.07 Investment Company Status; Margin Regulations

     63  

 

i



--------------------------------------------------------------------------------

SECTION 3.08 Taxes

     64  

SECTION 3.09 ERISA

     64  

SECTION 3.10 Disclosure

     64  

SECTION 3.11 Subsidiaries

     64  

SECTION 3.12 Representations as to Foreign Obligors

     64  

SECTION 3.13 Swiss Non-Bank Rules

     66  

SECTION 3.14 Intragroup Payments/Loans

     66  

SECTION 3.15 Use of Proceeds

     66  

SECTION 3.16 Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions

     66  

SECTION 3.17 EEA Financial Institutions

     67  

SECTION 3.18 Solvency

     67  

ARTICLE IV Conditions

     67  

SECTION 4.01 Effective Date

     67  

SECTION 4.02 Each Credit Event

     69  

SECTION 4.03 Initial Credit Event for each Additional Borrower

     69  

ARTICLE V Affirmative Covenants

     70  

SECTION 5.01 Financial Statements and Other Information

     70  

SECTION 5.02 Notices of Material Events

     72  

SECTION 5.03 Existence; Conduct of Business

     72  

SECTION 5.04 Payment of Obligations

     73  

SECTION 5.05 Maintenance of Properties; Insurance

     73  

SECTION 5.06 Books and Records; Inspection Rights

     73  

SECTION 5.07 Compliance with Laws

     74  

SECTION 5.08 Use of Proceeds

     74  

SECTION 5.09 Swiss Non-Bank Rules

     74  

SECTION 5.10 Indonesian Translation; Indonesian Statement Letters

     74  

ARTICLE VI Negative Covenants

     75  

SECTION 6.01 Liens

     75  

SECTION 6.02 Fundamental Changes

     76  

SECTION 6.03 Investments, Loans, Advances, Guarantees and Acquisitions

     77  

SECTION 6.04 Transactions with Affiliates

     77  

SECTION 6.05 Financial Covenant

     77  

SECTION 6.06 Organization Documents

     77  

SECTION 6.07 Use of Proceeds

     77  

SECTION 6.08 Subsidiary Indebtedness

     78  

ARTICLE VII Events of Default

     78  

SECTION 7.01 Events of Default

     78  

ARTICLE VIII The Administrative Agent

     80  

SECTION 8.01 Appointment and Authority

     80  

SECTION 8.02 Rights as a Lender

     81  

SECTION 8.03 Exculpatory Provisions

     81  

SECTION 8.04 Reliance by the Administrative Agent

     82  

 

-ii-



--------------------------------------------------------------------------------

SECTION 8.05 Delegation of Duties

     82  

SECTION 8.06 Resignation of Administrative Agent

     83  

SECTION 8.07 Non-Reliance on Administrative Agent and Other Lenders

     84  

SECTION 8.08 No Other Duties, Etc

     84  

SECTION 8.09 Administrative Agent May File Proofs of Claim

     84  

SECTION 8.10 Certain ERISA Matters

     85  

ARTICLE IX Guaranty

     86  

SECTION 9.01 Guaranty

     86  

SECTION 9.02 Bankruptcy Limitations on the Guarantor

     87  

SECTION 9.03 No Subrogation

     87  

SECTION 9.04 Nature of Guaranty

     88  

SECTION 9.05 Waivers

     89  

SECTION 9.06 Modification of Loan Documents, etc

     90  

SECTION 9.07 Demand by the Administrative Agent

     91  

SECTION 9.08 Remedies

     91  

SECTION 9.09 Benefits of Guaranty

     91  

SECTION 9.10 Termination; Reinstatement

     92  

SECTION 9.11 Payments

     92  

SECTION 9.12 Injunctive Relief

     93  

SECTION 9.13 No Waiver by Course of Conduct

     93  

SECTION 9.14 Subordination of Intercompany Indebtedness

     93  

ARTICLE X Miscellaneous

     94  

SECTION 10.01 Notices

     94  

SECTION 10.02 Waivers; Amendments

     96  

SECTION 10.03 Expenses; Indemnity; Damage Waiver

     98  

SECTION 10.04 Successors and Assigns

     99  

SECTION 10.05 Survival

     103  

SECTION 10.06 Counterparts; Integration; Effectiveness; Electronic Execution

     104  

SECTION 10.07 Severability

     104  

SECTION 10.08 Right of Setoff

     105  

SECTION 10.09 Governing Law; Jurisdiction; Consent to Service of Process;
Language Choice

     105  

SECTION 10.10 WAIVER OF JURY TRIAL

     106  

SECTION 10.11 Headings

     106  

SECTION 10.12 Confidentiality

     106  

SECTION 10.13 Interest Rate Limitation

     108  

SECTION 10.14 USA PATRIOT Act

     108  

SECTION 10.15 No Advisory or Fiduciary Responsibility

     108  

SECTION 10.16 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     109  

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES:

Schedule 2.01 – Commitments

Schedule 6.01 – Existing Liens

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of U.S. Tax Compliance Certificates

Exhibit C – Form of Designated Borrower Request and Assumption Agreement

Exhibit D – Form of Designated Borrower Notice

Exhibit E – Form of Compliance Certificate

Exhibit F-1 – Form of Revolving Credit Note

Exhibit F-2 – Form of Swingline Note

Exhibit G – Form of Notice of Account Designation

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of May 22, 2019, among CABOT
CORPORATION, a Delaware corporation (the “Company”), as the Guarantor, Cabot
Luxembourg TC S.a.r.l., Luxembourg, Schaffhausen Branch, a Luxembourg private
limited liability company (société à responsabilité limitée), existing under the
laws of the Grand-Duchy of Luxembourg, having its registered office at 15,
Boulevard F.W. Raiffeisen L - 2411 Luxembourg, Grand Duchy of Luxembourg,
registered with the Luxembourg Trade and Companies Register under number B
186143 and registered with the commercial register of the Canton of Schaffhausen
under number CHE-378.778.759 with a registered office at Mühlentalstrasse 36/38
8200 Schaffhausen (“Cabot Luxembourg”), Cabot GmbH, a German limited liability
company (“Cabot Germany”), Cabot Switzerland GmbH, a Swiss limited liability
company registered with the commercial register of the Canton of Schaffhausen
under number CHE-115.488.533 with a registered office at Mühlentalstrasse 36/38
8200 Schaffhausen (“Cabot Switzerland”), Cabot Carbon Limited, an English
limited liability company with registered number 00462857 (“Cabot Carbon”), PT
Cabot Indonesia, a limited liability company organized under the laws of the
Republic of Indonesia (“Cabot Indonesia”), PT Cabot Asia Pacific South, a
limited liability company organized under the laws of the Republic of Indonesia
(“Cabot Asia Pacific”), certain Subsidiaries of the Company from time to time
party hereto pursuant to Section 2.23 (each, a “Designated Borrower” and,
together with Cabot Luxembourg, Cabot Germany, Cabot Switzerland, Cabot Carbon,
Cabot Indonesia, and Cabot Asia Pacific, collectively, the “Borrowers” and each,
a “Borrower”), the LENDERS from time to time party hereto, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as Administrative Agent
for the Lenders.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

“Acquisition”, by any Person, means the acquisition by such Person (other than a
transaction that would be classified as a capital expenditure in accordance with
GAAP), in a single transaction or in a series of related transactions, of all or
any substantial portion (constituting a separate business unit) of the assets of
another Person or at least a majority of the Equity Interests with ordinary
voting power of another Person, in each case whether or not involving a merger
or consolidation with such other Person and whether for cash, property,
services, assumption of Indebtedness, securities or otherwise.

“Act” has the meaning assigned to such term in Section 10.14.

 

 

1



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means Wells Fargo Bank, National Association (including
its subsidiaries and Affiliates), in its capacity as administrative agent for
the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Indemnitee” has the meaning assigned to it in Section 10.03(c).

“Agent Party” has the meaning assigned to it in Section 10.01(d)(ii).

“Agreed Currencies” means (a) U.S. Dollars, (b) Euro, (c) Pounds Sterling,
(d) Swiss Francs, and (e) any other Foreign Currency acceptable to all of the
Lenders.

“Agreement” has the meaning assigned to such term in the preamble.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14 hereof, then the Alternate
Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate as so determined would be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

“Applicable Foreign Borrower Documents” has the meaning assigned to such term in
Section 3.12(a).

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Loan Party or any of its Affiliates from time to
time concerning or relating to bribery or corruption.

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules related to terrorism
financing or

 

-2-



--------------------------------------------------------------------------------

money laundering, including any applicable provision of the Patriot Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.20 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Credit Exposure then in effect, giving
effect to any assignments and to any Lender’s status as a Defaulting Lender at
the time of determination.

“Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurocurrency Revolving Loan, or with respect to the facility fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “ABR Spread”, “Eurocurrency Spread” or “Facility Fee Rate”, as
the case may be, based upon the ratings by Moody’s and S&P, respectively,
applicable on such date to the Index Debt:

 

         

Tier

 

  

Rating

 

  

Eurocurrency

Spread

 

  

ABR

 

  

Facility Fee

Rate

 

         

I

 

  

³ A2 / A

 

  

0.680%

 

  

0%

 

  

0.070%

 

         

II

 

  

< A2 / A and

³ A3 / A-

 

  

0.900%

 

  

0%

 

  

0.100%

 

         

III

 

  

< A3 / A- and

³ Baa1 / BBB+

 

  

1.000%

 

  

0%

 

  

0.125%

 

         

IV

 

  

< Baa1 / BBB+ and

³ Baa2 / BBB

 

  

1.100%

 

  

0.100%

 

  

0.150%

 

         

V

 

  

£ Baa3 / BBB-

 

  

1.200%

 

  

0.200%

 

  

0.175%

 

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Tier V; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Tiers, the Applicable Rate shall be based on
the higher of the two ratings unless one of the two ratings is two or more Tiers
lower than the other, in which case the Applicable Rate shall be determined by
reference to the Tier next above that of the lower of the two ratings; and
(iii) if the ratings established or deemed to have been established by Moody’s
and S&P for the Index Debt shall be changed (other than as a result of a change
in the rating system of Moody’s or S&P), such change shall be effective as of
the date on which it is first announced by the applicable rating agency,
irrespective of when notice of such

 

-3-



--------------------------------------------------------------------------------

change shall have been furnished by the Company to the Administrative Agent and
the Lenders pursuant to Section 5.01 or otherwise. Each change in the Applicable
Rate shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change. If the rating system of Moody’s or S&P shall change, or if
either such rating agency shall cease to be in the business of rating corporate
debt obligations, the Company and the Lenders shall negotiate in good faith to
amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating most recently in effect prior to such change or cessation.

“Applicant Borrower” has the meaning assigned to such term in Section 2.23(b).

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Arranger” means, collectively, Wells Fargo Securities, LLC, in its capacity as
sole bookrunner and sole lead arranger hereunder.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any

 

-4-



--------------------------------------------------------------------------------

ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, unless such ownership interest results in or provides
such Person with immunity from the jurisdiction of courts within the United
States of America or from the enforcement of judgments or writs of attachment on
its assets or permit such Person (or such Governmental Authority or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 CFR § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” and “Borrowers” each has the meaning assigned to such term in the
preamble.

“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2, duly completed
and filed by the relevant Borrower within the applicable time limit, which
contains the scheme reference number and jurisdiction of tax residence provided
by the applicable Lender to the Company and the Administrative Agent.

“Borrower Materials” has the meaning assigned to such term in Section 10.01(d).

“Borrowing” means (a) Revolving Loans of the same Type and currency, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Request” means a request by the Company, on behalf of the Borrowers,
for a Revolving Borrowing in accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in the applicable Agreed Currency in the London interbank
market or (other than in respect of Borrowings denominated in U.S. Dollars or
Euro) the principal financial center of such Agreed Currency, and (b) when used
in connection with a Eurocurrency Loan denominated in Euro, the term “Business
Day” shall also exclude any day on which the TARGET payment system is not open
for the settlement of payments in Euro.

 

-5-



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means an event or series of events by which:

(a)         any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding members of the
Cabot family, any employee benefit plan of the Company or its subsidiaries, and
any person or entity acting in its capacity as trustee, agent or other fiduciary
or administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of twenty-five percent (25%) or more of the
equity securities of the Company entitled to vote for members of the board of
directors or equivalent governing body of the Company on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right); or

(b)         during any period of twenty-four (24) consecutive months, a majority
of the members of the board of directors or other equivalent governing body of
the Company cease to be composed of individuals (i) who were members of that
board or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

(c)         the Company ceases to own, directly or indirectly, greater than 90%
of the Equity Interests in each Borrower, or any Borrower ceases to be a
consolidated Subsidiary of the Company.

“Change in Law” means (a) the adoption of or taking effect of any law, rule,
regulation, or treaty (including any rules or regulations issued under or
implementing any existing law) after the date of this Agreement, (b) any change
in any law, rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or by any applicable
lending office of such Lender) with any request, guideline or directive (whether
or not having the force of law) of any Governmental Authority made or issued
after the date of this Agreement; provided that, notwithstanding anything herein
to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith or in implementation thereof, and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel

 

-6-



--------------------------------------------------------------------------------

Committee on Banking Supervision (or any successor or similar authority) or the
United States of America or foreign regulatory authorities, in each case under
Basel III, shall in each case be deemed to be a “Change in Law” regardless of
the date enacted, adopted, issued or implemented.

“Charges” has the meaning assigned to such term in Section 10.13.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Swingline Loans
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is €300,000,000.

“Company” has the meaning assigned to such term in the preamble.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

“Computation Date” has the meaning assigned to such term in Section 2.04.

“Consolidated” or “consolidated” means, with reference to any term defined
herein, that term as applied to the accounts of the Company and its
Subsidiaries, consolidated in accordance with GAAP.

“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income for such period plus (a) without duplication, to the extent deducted from
revenues in determining such Consolidated Net Income, (i) interest expense
(including capitalized interest, premium payments, debt discount, fees, charges
and related expenses in connection with all Indebtedness, including for the
deferred purchase price of assets and services, and fees and charges incurred
under any Securitization Transactions), (ii) the provision for federal, state,
local, foreign or other income taxes payable, (iii) depreciation expense,
(iv) amortization expense, (v) non-cash stock-based compensation expense,
(vi) any extraordinary, unusual or non-recurring expenses, losses and charges,
including (A) impairment charges, (B) any restructuring charges or restructuring
reversals, (C) any loss from the sales of assets outside the ordinary course of
business, (D) costs related to acquisitions and dispositions, including
transaction costs (whether or not the transaction is consummated), charges for
the sale of inventories revalued at the date of acquisition and in-process
research and development acquired, and the amortization of acquisition-related
intangible assets, and (E) amortization or write-off of debt discount and debt
issuance costs and commissions, discounts, debt refinancing costs and
commissions and other fees and charges associated with Indebtedness, and
(vii) other non-cash charges and expenses, minus (b) to the extent included in
such Consolidated Net Income, (i) all non-cash income or

 

-7-



--------------------------------------------------------------------------------

gains, (ii) interest income, (iii) any extraordinary, unusual or non-recurring
income or gains (including any gain from the sales of assets outside of the
ordinary course of business), and (iv) income tax credits (to the extent not
netted from income tax expense), all calculated for the Company and its
Subsidiaries in accordance with GAAP on a consolidated basis. For the purposes
of calculating Consolidated EBITDA for any period, if during such period the
Company or any Subsidiary shall have made a Permitted Acquisition or sale of any
business or Subsidiary permitted hereunder, Consolidated EBITDA for such period
shall be calculated after giving effect to such Permitted Acquisition (and all
associated Indebtedness) or such sale of any business or Subsidiary on a Pro
Forma Basis as if such Permitted Acquisition or sale of any business or
Subsidiary occurred on the first day of such period.

“Consolidated Leverage Ratio” means, as of the last day of any fiscal quarter,
the ratio of (a) Consolidated Total Debt as of such date to (b) Consolidated
EBITDA for the Reference Period ended on such date.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period.

“Consolidated Tangible Net Worth” means, as of any date, (i) the consolidated
stockholders’ equity of the Company as of such date (calculated excluding
adjustments to translate foreign assets and liabilities for changes in foreign
exchange rates made in accordance with Financial Accounting Standards Board
Statement Nos. 52 and 133), minus (ii) to the extent reflected in determining
such consolidated stockholders’ equity as of such date, the amount of Intangible
Assets of the Company and its Subsidiaries on a consolidated basis.

“Consolidated Total Debt” means, as of any date of determination, the
outstanding principal amount as of such date of all Indebtedness of the Company
and its Subsidiaries on a consolidated basis.

“Consolidated Total Tangible Assets” means the aggregate amount of all assets of
the Company and its Subsidiaries on a consolidated basis other than Intangible
Assets.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent, the Swingline Lenders or any
other Lender.

“CTA” means the Corporation Tax Act 2009.

 

-8-



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days after the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Swingline
Loans or (iii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified any Loan Party or any Credit Party in writing,
or has made a public statement to the effect, that it does not intend or expect
to comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three (3) Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Swingline Loans under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has, or has a
Lender Parent that has, become the subject of a (A) Bankruptcy Event or (B) a
Bail-In Action.

“Designated Borrower” has the meaning assigned to such term in the preamble.

“Designated Borrower Notice” has the meaning assigned to such term in
Section 2.23(b).

“Designated Borrower Request and Assumption Agreement” has the meaning assigned
to such term in Section 2.23(b).

“Disclosed Litigation” has the meaning assigned to such term in Section 3.05(a).

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States of America.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

-9-



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating to pollution
and the protection of the environment, or the release of any Hazardous Material.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“Equivalent Amount” of any currency with respect to any amount of U.S. Dollars
at any date means the equivalent in such currency of such amount of U.S.
Dollars, calculated on the basis of the Exchange Rate for such other currency at
11:00 a.m. London time on the date on or as of which such amount is to be
determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
subsections (b) and (c) of Section 414 of the Code (and, solely for the purposes
of Section 412 of the Code, including subsections (m) and (o) of Section 414 of
the Code).

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-

 

-10-



--------------------------------------------------------------------------------

day notice period is waived); (b) the existence with respect to any
Multiemployer Plan of an “accumulated funding deficiency” (as defined in
Sections 412 and 431 of the Code or Sections 302 and 304 of ERISA), whether or
not waived, or the determination that any Multiemployer Plan is in either
“endangered status” or “critical status” (as defined in Section 432 of the Code
or Section 305 of ERISA), or the failure of any Plan that is not a Multiemployer
Plan to satisfy the minimum funding standards of Sections 412 and 430 of the
Code or Sections 302 and 303 of ERISA, or the determination that any Plan that
is not a Multiemployer Plan is in “at-risk” status (as defined in Section 430(i)
of the Code or Section 303(i) of ERISA) or the imposition of any lien on any
Loan Party or any of its ERISA Affiliates pursuant to Section 430(k) of the Code
or Section 303(k) of ERISA; (c) the filing pursuant to Section 412(c) of the
Code or Section 303(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by any Loan Party
or any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by any Loan Party or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by any Loan Party or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Multiemployer Plan; (g) the receipt by any Loan Party or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from any Loan
Party or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA; (h) the withdrawal by any Loan Party or any ERISA Affiliate from a
Plan subject to Section 4063 of ERISA during a plan year in which it was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA); (i) the
engagement by any Loan Party or any ERISA Affiliate in a transaction that could
reasonably be expected to be subject to Section 4069 or Section 4212(c) of
ERISA; (j) the engagement by any Loan Party in a non-exempt “prohibited
transaction” (as defined under Section 406 of ERISA or Section 4975 of the Code)
or a breach of a fiduciary duty under ERISA that could reasonably be expected to
result in liability to the Company or any Subsidiary; (k) notification by the
IRS of the failure of any Plan (and any related trust) that is intended to be
qualified under Sections 401 and 501 of the Code to be so qualified; (l) the
commencement, existence or threatening of a claim, action, suit or audit or
other regulatory examination with respect to any Plan, other than a routine
claim for benefits; or (m) the occurrence of an event with respect to any
employee benefit plan described in Section 3(2) of ERISA that results in the
imposition of an excise tax or any other liability on any Loan Party or of the
imposition of a Lien on the assets of any Loan Party.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” or “€” means the single currency of the participating member states of
the European Union.

“Euro Amount” of any currency at any date means (a) if such currency is Euro,
the amount of such currency, or (b) with respect to any amount in any currency
other than Euro, the equivalent in Euro of such amount, calculated on the basis
of the Exchange Rate for such currency on or as of the most recent Computation
Date provided for in Section 2.04.

 

-11-



--------------------------------------------------------------------------------

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to each Borrower (or the Company, on behalf of the
Borrowers) and each Lender.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means on any day, for purposes of determining the Equivalent
Amount or Euro Amount of any currency, the rate at which such currency may be
exchanged into Dollars or Euro, respectively, as set forth at approximately
11:00 a.m., Local Time, on such date on the Reuters World Currency Page for such
currency. In the event that such rate does not appear on any Reuters World
Currency Page, the Exchange Rate with respect to such currency shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be reasonably selected by the Administrative Agent or, in
the event no such service is selected, such Exchange Rate shall instead be
calculated on the basis of the arithmetical average of the spot rates of
exchange of the Administrative Agent for such currency on the London market at
11:00 a.m., Local Time, on such date for the purchase of U.S. Dollars or Euro
with such currency, for delivery two (2) Business Days later; provided, that if
at the time of any such determination, for any reason, no such spot rate is
being quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed by the
United States of America, (ii) imposed as a result of such Recipient being
organized under the laws of, or having its principal office, or having a
permanent establishment for Tax purposes (other than any permanent establishment
that arises solely as a result of the actions contemplated by this Agreement),
or in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(iii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
and United Kingdom withholding Taxes (excluding, in the case of United Kingdom
withholding Taxes, (x) United Kingdom withholding Taxes with respect to which
the applicable Lender as at the date of this Agreement is a UK Treaty Lender ,
and (y) United Kingdom withholding Taxes on payments made by any guarantor under
any guarantee of the obligations) that are or would be required to be withheld
on amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or Commitment
(other than pursuant to an assignment request by the Borrowers under
Section 2.19(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.17, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan or Commitment or to such
Lender immediately before it changed its lending office, (c) Taxes attributable
to such

 

-12-



--------------------------------------------------------------------------------

Recipient’s failure to comply with Section 2.17(f) and (g), (d) any U.S. federal
withholding Taxes imposed under FATCA, (e) any cost, loss or liability incurred
in Luxembourg as a result of a voluntary registration or in accordance with a
contractual obligation, or other action by a Credit Party with the Luxembourg
Administration de l’Enregistrement, des Domaines et de la TVA, where such
registration or action is not necessary to enforce, maintain, perfect or protect
the rights of any Credit Party under the Loan Documents, (f) any part of any
cost, expense or liability which represents Recoverable VAT and (g) Swiss
Withholding Tax imposed as a result of a Recipient (i) making an incorrect
declaration of its status as to whether or not it is a Swiss Qualifying Bank or
(ii) failing to comply with its obligations under Section 10.04.

“FATCA” means (a) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, (b) any treaty, law, regulation
or other official guidance enacted in any other jurisdiction, or relating to an
intergovernmental agreement between the United States and any other jurisdiction
with the purpose (in either case) of facilitating the implementation of clause
(a) above, or (c) any agreement pursuant to the implementation of clauses (a) or
(b) above with the IRS, the United States government or any governmental or
taxation authority in the United States.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Financial Officer” means, with respect to any Loan Party, the chief financial
officer, principal accounting officer, treasurer or controller of such Loan
Party.

“Foreign Currencies” means Agreed Currencies other than U.S. Dollars.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or
such other principles as may be approved by a significant segment of the
accounting profession in the United States of America, that are applicable to
the circumstances as of the date of determination, consistently applied, or if
the Company adopts the International Financial Reporting Standards (“IFRS”),
IFRS, consistently applied.

 

-13-



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or any
security for the payment thereof, (b) to purchase or lease property, securities
or services for the purpose of assuring the holder of such Indebtedness of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

“Guaranteed Obligations” has the meaning assigned thereto in Section 9.01.

“Guarantor” means the Company.

“Guaranty” means Article IX of this Agreement.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“HMRC DT Treaty Passport Scheme” means the administrative simplification scheme
designed to assist certain non-UK lenders in accessing reduced withholding tax
rates on interest that are available within the UK’s tax treaties with other
territories and which is administered by HM Revenue and Customs.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding trade accounts
payable in the ordinary course of business and payable in accordance with
customary practices), (e) all Indebtedness (excluding prepaid interest thereon)
of another Person secured by (or for

 

-14-



--------------------------------------------------------------------------------

which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed or is
limited in recourse, (f) all Guarantees by such Person of Indebtedness of
another Person, (g) all Capital Lease Obligations of such Person, (h) all
obligations, contingent or otherwise, of such Person arising under letters of
credit, letters of guaranty, bankers’ acceptances and similar instruments (other
than (i) commercial letters of credit issued in the ordinary course of business
to the extent there is no overdue reimbursement obligation in respect thereof,
(ii) solely for purposes of calculating the Consolidated Leverage Ratio, standby
letters of credit and letters of guaranty issued in the ordinary course of
business to the extent there is no overdue reimbursement obligation in respect
thereof, and (iii) endorser liability with respect to bankers’ acceptances
received by such Person as payment for goods or services in the ordinary course
of business, so long as such Person is not the account party or drawer of the
underlying draft), and (i) the outstanding principal amount of any
Securitization Transaction of such Person, after taking into account reserve
accounts. The Indebtedness of any Person shall include the Indebtedness of any
other Person (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in the foregoing clause (a) hereof, Other Taxes.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person (other than a
Subsidiary that is a Borrower or guarantor of the obligations under the JPM
Credit Agreement) or subject to any other credit enhancement.

“Indonesian Borrower” means (i) Cabot Indonesia, (ii) Cabot Asia Pacific and
(iii) any other Borrower which is incorporated in Indonesia.

“Ineligible Assignee” means (a) a natural person, (b) any Loan Party or any
Affiliate or Subsidiary of a Loan Party, or (c) a company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person or
a relative thereof; provided that such company, investment vehicle or trust
shall not constitute an Ineligible Assignee if it (x) has not been established
for the primary purpose of acquiring any Loans or Commitments, (y) is managed by
a professional advisor, who is not such natural person or a relative thereof,
having significant experience in the business of making or purchasing commercial
loans, and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business.

“Intangible Assets” means the amount of all unamortized debt discount and
expense, goodwill, patents, trademarks, service marks, trade names, anticipated
future benefit of tax loss carry-forwards, copyrights, organization or
developmental expenses and other assets treated as intangible assets under GAAP
(but not in any event including deferred taxes).

 

-15-



--------------------------------------------------------------------------------

“Interest Election Request” means a request by the Borrowers or the Company, on
behalf of the Borrowers, to convert or continue a Revolving Borrowing in
accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
each Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Borrowing with an Interest Period of more than three
(3) months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three (3) months’ duration after the first day of
such Interest Period and the Maturity Date, and (c) with respect to any
Swingline Loan, the day that such Loan is required to be repaid and the Maturity
Date.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one (1), two (2), three (3) or
six (6) months thereafter, as the Borrowers or the Company, on behalf of the
Borrowers, may elect; provided, that (i) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any currency and for any Interest
Period, the rate per annum (rounded to the same number of decimal places as the
LIBO Screen Rate) determined by the Administrative Agent (which determination
shall be conclusive and binding absent manifest error) to be equal to the rate
that results from interpolating on a linear basis between (a) the LIBO Screen
Rate for the longest period (for which a LIBO Screen Rate is available for such
currency) that is shorter than such Interest Period; and (b) the LIBO Screen
Rate for the shortest period (for which a LIBO Screen Rate is available for such
currency) that exceeds such Interest Period, in each case, at such time;
provided, that if any Interpolated Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other Equity Interests of another Person, (b) a
loan, advance or capital contribution to, Guarantee or guaranty of any
obligation or assumption of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person and any arrangement
pursuant to which the investor Guarantees Indebtedness of such other Person, or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually

 

-16-



--------------------------------------------------------------------------------

invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

“IRS” means the United States Internal Revenue Service.

“ITA” means the Income Tax Act 2007.

“JPM Credit Agreement” means that certain Credit Agreement dated as of October
23, 2015, by and among the Company, the other borrowers party thereto, the
lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent, as
amended by that certain Extension Agreement to Credit Agreement dated
December 14, 2016, and as further amended by that certain Extension Agreement to
Credit Agreement dated October 6, 2017, and as further amended, amended and
restated, extended, modified or supplemented from time to time, or replaced or
refinanced, in each case, with JPMorgan Chase Bank, N.A., as administrative
agent, from time to time.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lenders.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any applicable
currency and for any Interest Period, the LIBO Screen Rate at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that if the LIBO Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”) with respect
to the applicable currency then the LIBO Rate shall be the Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing for any applicable currency and for any Interest Period, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate for the relevant
currency) for a period equal in length to such Interest Period as displayed on
such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); provided that if the LIBO Screen Rate as so
determined would be less than zero, such rate shall be deemed to zero for the
purposes of this Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the

 

-17-



--------------------------------------------------------------------------------

foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

“Loan Documents” means, collectively, this Agreement, each Note delivered
pursuant to this Agreement, and any other agreements, instruments, documents and
certificates executed by or on behalf of any Loan Party and delivered to or in
favor of the Credit Parties concurrently herewith or hereafter in connection
with the Transactions hereunder, including any amendments, modifications or
supplements thereto or waivers thereof.

“Loan Parties” means, collectively, the Borrowers and the Guarantor, and the
term “Loan Party” shall mean any one of them or all of them individually, as the
context may require.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means (a) in the case of a Loan or Borrowing denominated in U.S.
Dollars, New York City time, and (b) in the case of a Loan or Borrowing
denominated in a Foreign Currency, local time (it being understood that such
local time shall mean London, England time unless otherwise notified by the
Administrative Agent).

“Material Acquisition” means any Permitted Acquisition where the aggregate cash
consideration exceeds $500,000,000.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition of the Company and its Subsidiaries
taken as a whole, or (b) the validity or enforceability of any material
provision of any Loan Document or the rights or remedies of the Credit Parties
thereunder.

“Maturity Date” means the earlier of (i) May 22, 2024 and (ii) the date of
maturity, termination or expiration of the JPM Credit Agreement.

“Maximum Rate” has the meaning assigned to such term in Section 10.13.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Notes” means the collective reference to the Revolving Credit Notes and the
Swingline Note.

“Notice of Account Designation” has the meaning assigned to such term in
Section 2.07.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if

 

-18-



--------------------------------------------------------------------------------

none of such rates are published for any day that is a Business Day, the term
“NYFRB Rate” means the rate for a federal funds transaction quoted at 11:00
a.m., New York City time, on such day received by the Administrative Agent from
a federal funds broker of recognized standing selected by it; provided, further,
that if any of the aforesaid rates as so determined be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any debtor relief
laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-United States
jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising solely from
such Recipient having executed, delivered, enforced, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, or engaged in any other transaction pursuant to, or
enforced, any Loan Document) and which shall, for the avoidance of doubt, be
treated as Excluded Taxes.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

 

-19-



--------------------------------------------------------------------------------

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in such Foreign Currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for such Foreign Currency as determined above and in an amount
comparable to the unpaid principal amount of the related Borrowing, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such Foreign Currency.

“Participant” has the meaning assigned to such term in Section 10.04(c).

“Participant Register” has the meaning assigned to such term in
Section 10.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any Acquisition by the Company or any Subsidiary
that satisfies the following conditions:

(a)         in the case of an Acquisition of the Equity Interests of any Person,
the board of directors (or other comparable governing body) of such other Person
shall have approved the Acquisition; and

(b)         (i) no Default shall exist and be continuing immediately before or
immediately after giving effect thereto, (ii) the representations and warranties
made by the Loan Parties in any Loan Document (other than the representations
and warranties contained in Sections 3.04(b), 3.05 and 3.09) shall be true and
correct in all material respects (or in all respects if the applicable
representation or warranty is already qualified by concepts of materiality) on
and as of the date of such Acquisition (after giving effect thereto), and
(iii) in the case of an Acquisition of any Person where the aggregate cash
consideration exceeds $200,000,000, the Company shall have delivered to the
Administrative Agent a certificate demonstrating that, upon giving effect to
such Acquisition on a Pro Forma Basis, the Loan Parties would be in compliance
with the Consolidated Leverage Ratio covenant set forth in Section 6.05 as of
the most recent fiscal quarter for which the Loan Parties have delivered
financial statements pursuant to Section 5.01(a) or (b).

“Permitted Encumbrances” means:

(a)         Liens imposed by law (other than Liens imposed under ERISA) for
Taxes that are not yet due or are being contested in compliance with
Section 5.04(a);

(b)         carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
lessors’ and other like Liens arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.04(a);

 

-20-



--------------------------------------------------------------------------------

(c)         pledges and deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security laws or regulations (other than any Lien imposed under ERISA);

(d)         deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e)         Liens securing judgments for the payment of money not constituting
an Event of Default under clause (j) of Article VII; and

(f)         easements, zoning restrictions, rights-of-way and similar
encumbrances affecting real property that do not secure any substantial amount
and do not materially detract from the value of the affected property or
materially interfere with the ordinary conduct of business of the applicable
Person;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means any Investment by the Company or any Subsidiary
that satisfies the following conditions: (a) no Default shall exist and be
continuing immediately before or immediately after giving effect thereto,
(b) the representations and warranties made by the Loan Parties in any Loan
Document (other than the representations and warranties contained in Sections
3.04(b), 3.05 and 3.09) shall be true and correct in all material respects (or
in all respects if the applicable representation or warranty is already
qualified by concepts of materiality) on and as of the date of such Investment
(after giving effect thereto), and (c) in the case of an Investment in any
Person (other than the Company or any of its Subsidiaries) where the aggregate
amount of such Investment exceeds $200,000,000, the Company shall have delivered
to the Administrative Agent a certificate demonstrating that, upon giving effect
to such Investment on a Pro Forma Basis, the Company and its Subsidiaries would
be in compliance with the Consolidated Leverage Ratio covenant set forth in
Section 6.05 as of the most recent fiscal quarter for which the Loan Parties
have delivered financial statements pursuant to Section 5.01(a) or (b).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Loan Party or any of its ERISA
Affiliates is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

 

-21-



--------------------------------------------------------------------------------

“Pounds Sterling” or “£” means the lawful currency of the United Kingdom.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

“Pro Forma Basis” means, for purposes of calculating the Consolidated Leverage
Ratio covenant set forth in Section 6.05, that any Acquisition, Investment or
any sale of any business or Subsidiary shall be deemed to have occurred as of
the first day of the most recent four (4) fiscal quarter period preceding the
date of such transaction for which the Company has delivered financial
statements pursuant to Section 5.01(a) or (b). In connection with the foregoing,
(a) income statement items (whether positive or negative) attributable to the
Person or property acquired, or business or Subsidiary sold, shall be included
to the extent relating to any period applicable in such calculations to the
extent (i) such items are not otherwise included in such income statement items
for the Company and its Subsidiaries in accordance with GAAP or in accordance
with any defined terms set forth in Section 1.01 and (ii) such items are
supported by audited financial statements or other information reasonably
satisfactory to the Administrative Agent and (b) any Indebtedness incurred or
assumed by the Company or any Subsidiary (including the Person or property
acquired) in connection with such transaction and any Indebtedness of the Person
or property acquired which is not retired in connection with such transaction
shall be deemed to have been incurred as of the first day of the applicable
period.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Recipient” means, as applicable, (a) the Administrative Agent and (b) any
Lender.

“Recoverable VAT” means any amount of VAT in respect of which the relevant
Recipient is entitled to credit or repayment in the relevant jurisdiction.

“Reference Period” means, as of the last day of any fiscal quarter, the period
of four (4) consecutive fiscal quarters of the Company and its Subsidiaries
ending on such date.

“Register” has the meaning assigned to such term in Section 10.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, subject to Section 2.20, at any time, Lenders having
Revolving Credit Exposures and unused Commitments representing more than fifty
percent (50%) of the sum of the Total Revolving Credit Exposures and unused
Commitments at such time; provided that (i) if there are two or three Lenders at
such time (Lenders that are Affiliates of one another being considered as one
Lender for the purposes of this clause (i)), Required Lenders shall mean at
least two Lenders holding such minimum percentage, (ii) for purposes of

 

-22-



--------------------------------------------------------------------------------

declaring the Loans to be due and payable pursuant to Article VII, and for all
purposes after the Loans become due and payable pursuant to Article VII or the
Commitments expire or terminate, then, as to each Lender, clause (a) of the
definition of Swingline Exposure shall only be applicable for purposes of
determining its Revolving Credit Exposure to the extent such Lender shall have
funded its participation in the outstanding Swingline Loans, and (iii) for the
purpose of determining the Required Lenders needed for any waiver, amendment,
modification or consent, any Lender that is a Borrower, or any Affiliate of a
Borrower shall be disregarded. For the avoidance of doubt, assignments to any
Borrower, or any Affiliate or Subsidiary of any Borrower shall not be permitted
hereunder in accordance with Section 10.04(b).

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
Swingline Exposure at such time.

“Revolving Credit Note” means a promissory note made by the Borrowers in favor
of a Lender evidencing the Revolving Loans made by such Lender, substantially in
the form attached as Exhibit F-1, and any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

“Revolving Loan” means a Loan made pursuant to Section 2.03.

“S&P” means Standard & Poor’s.

“Sanctioned Country” means at any time, a country, region or territory which is
itself (or whose government is) the subject or target of any Sanctions
(including, as of the Effective Date, Cuba, Iran, North Korea, Syria and
Crimea).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including
OFAC’s Specially Designated Nationals and Blocked Persons List and OFAC’s
Consolidated Non-SDN List), the U.S. Department of State, the United Nations
Security Council, the European Union, any European member state, Her Majesty’s
Treasury, or other relevant sanctions authority, (b) any Person operating,
organized or resident in a Sanctioned Country, or (c) any Person owned or
controlled by any such Person or Persons described in clauses (a) and (b).

“Sanctions” means any and all economic or financial sanctions, trade embargoes
and anti-terrorism laws imposed, administered or enforced from time to time by
the U.S. government (including those administered by OFAC or the U.S. Department
of State), the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury, or other relevant sanctions
authority in any jurisdiction.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission.

“Securitization Transaction” means any financing transaction or series of
financing transactions (including factoring arrangements) pursuant to which the
Company or any Subsidiary may sell, convey or otherwise transfer, or grant a
security interest in, accounts,

 

-23-



--------------------------------------------------------------------------------

payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of the Company.

“Significant Subsidiary” means each Domestic Subsidiary of the Company now
existing or hereafter acquired or formed, and each successor thereto, with
respect to which, after giving pro forma effect to such acquisition or
formation, or at any other time thereafter:

(a)         the Company’s and its other Subsidiaries’ Investments in such
Domestic Subsidiary exceed ten percent (10%) of the total assets of the Company
and its Subsidiaries on a consolidated basis;

(b)         the Company’s and its other Subsidiaries’ proportionate share of the
total assets (after intercompany eliminations) of such Domestic Subsidiary
exceeds ten percent (10%) of the total assets of the Company and its
Subsidiaries on a consolidated basis; or

(c)         the Company’s and its other Subsidiaries’ equity in the income from
continuing operations before income taxes, extraordinary items and cumulative
effect of a change in accounting principle of such Domestic Subsidiary exceeds
ten percent (10%) of such income of the Company and its Subsidiaries on a
consolidated basis.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Services
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in such
currency, expressed in the case of each such requirement as a decimal. Such
reserve, liquid asset, fees or similar requirements shall, in the case of Loans
denominated in U.S. Dollars, include those imposed pursuant to Regulation D of
the Board. Eurocurrency Loans shall be deemed to be subject to such reserve,
liquid asset, fee or similar requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under any applicable law, rule or regulation, including

 

-24-



--------------------------------------------------------------------------------

Regulation D of the Board. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve,
liquid asset or similar requirement.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than
fifty percent (50%) of the equity or more than fifty percent (50%) of the
ordinary voting power or, in the case of a partnership, more than fifty percent
(50%) of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Company.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or its
Subsidiaries shall be a Swap Agreement.

“Swingline Commitment” means, as to any Lender, (a) the applicable amount set
forth opposite such Lender’s name on Schedule 2.01 or (b) if such Lender has
entered into an Assignment and Assumption, the amount set forth for such Lender
as its Swingline Commitment in the Register.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time other than with respect to any Swingline Loans
made by such Lender in its capacity as a Swingline Lender and (b) the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time (less the amount of participations funded by the
other Lenders in such Swingline Loans).

“Swingline Lenders” means, collectively, Wells Fargo Bank, National Association,
and any Lender that assumes all or any portion of another Lender’s Swingline
Commitment in accordance with Section 2.05(a)(ii), each in its capacity as a
lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Swingline Note” means a promissory note made by the Borrowers in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially

 

-25-



--------------------------------------------------------------------------------

in the form attached as Exhibit F-2, and any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

“Swiss 10 Non-Bank Rule” means the rule that the aggregate number of Lenders
under the Loan Documents which are not Swiss Qualifying Banks must not at any
time exceed ten (10), all in accordance with the meaning of the Swiss Guidelines
or legislation or explanatory notes addressing the same issues that are in force
at such time.

“Swiss 20 Non-Bank Rule” means the rule that the aggregate number of creditors
(including the Lenders under this Agreement), other than Swiss Qualifying Banks,
of a Swiss Borrower under all its outstanding debts relevant for classification
as debenture (Kassenobligation) (within the meaning of the applicable Swiss
Guidelines and Swiss Tax laws), such as (intragroup) loans (if and to the extent
intragroup loans are not exempt in accordance with article 14(a) of the Swiss
Federal Ordinance on Swiss Withholding Tax), facilities and/or private
placements (including under the Loan Documents) must not at any time exceed
twenty (20), all in accordance with the meaning of the Swiss Guidelines or
legislation or explanatory notes addressing the same issues that are in force at
such time.

“Swiss Borrower” means (i) Cabot Switzerland, (ii) Cabot Luxembourg (if acting
via its Swiss branch), and (iii) any other Borrower which is incorporated in
Switzerland or, if different, is considered to be tax resident in Switzerland
for Swiss Withholding Tax purposes.

“Swiss Federal Tax Administration” means the tax authorities referred to in
article 34 of the Swiss Withholding Tax Act.

“Swiss Francs” means the lawful currency of Switzerland.

“Swiss Guidelines” means, together, guideline S-02.123 in relation to interbank
loans of 22 September 1986 (Merkblatt “Verrechnungssteuer auf Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)” vom 22. September
1986), guideline S-02.122.1 in relation to bonds of April 1999 (Merkblatt
“Obligationen” vom April 1999), guideline S-02.130.1 in relation to money market
instruments and book claims of April 1999 (Merkblatt vom April 1999 betreffend
Geldmarktpapiere und Buchforderungen inländischer Schuldner), guideline S-02.128
in relation to syndicated credit facilities of January 2000 (Merkblatt
“Steuerliche Behandlung von Konsortialdarlehen, Schuldscheindarlehen, Wechseln
und Unterbeteiligungen” vom Januar 2000), circular letter No. 34 of 26 July 2011
(1-034-V-2011) in relation to deposits (Kreisschreiben Nr. 34 “Kundenguthaben”
vom 26. Juli 2011) and the circular letter No. 15 of 3 October 2017
(1-015-DVS-2017) in relation to bonds and derivative financial instruments as
subject matter of taxation of Swiss federal income tax, Swiss withholding tax
and Swiss stamp taxes (Kreisschreiben Nr. 15 “Obligationen und derivative
Finanzinstrumente als Gegenstand der direkten Bundessteuer, der
Verrechnungssteuer und der Stempelabgaben” vom 3. Oktober 2017), in each case as
issued, amended or replaced from time to time, by the Swiss Federal Tax
Administration or as substituted or superseded and overruled by any law,
statute, ordinance, court decision, regulation or the like as in force from time
to time.

“Swiss Non-Bank Rules” means, together, the Swiss 10 Non-Bank Rule and the Swiss
20 Non-Bank Rule.

 

-26-



--------------------------------------------------------------------------------

“Swiss Permitted Non-Qualifying Bank” means a Lender under this Agreement which
is not a Swiss Qualifying Bank.

“Swiss Qualifying Bank” means: (a) any bank as defined in the Swiss Federal Act
for Banks and Savings Banks dated 8 November 1934 (Bundesgesetz über die Banken
und Sparkassen); or (b) a person or entity which effectively conducts banking
activities with its own infrastructure and staff as its principal purpose and
which has a banking license in full force and effect issued in accordance with
the banking laws in force in its jurisdiction of incorporation, or if acting
through a branch, issued in accordance with the banking laws in the jurisdiction
of such branch, all and in each case within the meaning of the Swiss Guidelines.

“Swiss Withholding Tax” means taxes imposed under the Swiss Withholding Tax Act.

“Swiss Withholding Tax Act” means the Swiss Federal Act on the Withholding Tax
of 13 October 1965 (Bundesgesetz über die Verrechnungssteuer).

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Capitalization” means, as of any date, Consolidated Total Debt plus the
consolidated stockholders’ equity of the Company and its Subsidiaries
(calculated excluding adjustments to translate foreign assets and liabilities
for changes in foreign exchange rates made in accordance with Financial
Accounting Standards Board Statement Nos. 52 and 133), all as would be presented
according to GAAP in a consolidated balance sheet of the Company as of such
date.

“Total Revolving Credit Exposure” means, the sum of the outstanding principal
amount of all Lenders’ Revolving Loans and their Swingline Exposure at such
time; provided, that, clause (a) of the definition of Swingline Exposure shall
only be applicable to the extent Lenders shall have funded their respective
participations in the outstanding Swingline Loans.

“Transactions” means the execution, delivery and performance by each Loan Party
of each Loan Document to which it is a party, the borrowing of Loans and the use
of the proceeds thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or Alternate Base Rate.

“UK Borrower” means any Borrower (a) that is organized or formed under the laws
of the United Kingdom or (b) payments from which under this Agreement or any
other Loan Document are subject to withholding Taxes imposed by the laws of the
United Kingdom.

 

-27-



--------------------------------------------------------------------------------

“UK Non-Bank Lender” means a Lender which is beneficially entitled to interest
payable to that Lender by a UK Borrower in respect of an advance under this
Agreement and is a Lender which is:

(a)        a company resident in the United Kingdom for United Kingdom tax
purposes;

(b)        a partnership each member of which is: (i) a company so resident in
the United Kingdom; or (ii) a company not so resident in the United Kingdom
which carries on a trade in the United Kingdom through a permanent establishment
and which brings into account in computing its chargeable profits (within the
meaning of section 19 of the CTA) the whole of any share of interest payable in
respect of that advance that falls to it by reason of Part 17 of the CTA;

(c)        a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the CTA) of that
company.

“UK Qualifying Lender” means:

(a)        a Lender which is beneficially entitled to interest payable by a UK
Borrower to that Lender in respect of an advance under this Agreement and is:

(i) a Lender:

 

  (A)

which is a bank (as defined for the purpose of section 879 of the ITA) making an
advance under this Agreement and is within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance or would be within such charge as respects such payments apart from
section 18A of the CTA; or

 

  (B)

in respect of an advance made under this Agreement by a person that was a bank
(as defined for the purpose of section 879 of the ITA) at the time that that
advance was made and within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance; or

 

  (ii)

a Lender which is:

 

  (A)

a company resident in the United Kingdom for United Kingdom tax purposes;

 

  (B)

a partnership each member of which is:

 

  a.

a company so resident in the United Kingdom; or

 

  b.

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment

 

-28-



--------------------------------------------------------------------------------

 

and which brings into account in computing its chargeable profits (within the
meaning of section 19 of the CTA) the whole of any share of interest payable in
respect of that advance that falls to it by reason of Part 17 of the CTA;

 

  (C)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company; or

(iii)        a UK Treaty Lender; or

(b)         a Lender which is a building society (as defined for the purpose of
section 880 of the ITA) making an advance under this Agreement.

“UK Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender by a UK Borrower in
respect of an advance under this Agreement is either:

(i)        a company resident in the United Kingdom for United Kingdom tax
purposes;

(ii)      a partnership each member of which is:

 

  (A)

a company so resident in the United Kingdom; or

 

  (B)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

(iii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.

“UK Treaty Lender” means

 

  (a)

in respect of a payment by a UK Borrower under this Agreement, a Lender which is
beneficially entitled to interest payable by that UK Borrower in respect of an
advance under this Agreement and:

 

  (i)

is treated as a resident of a UK Treaty State for the purposes of the UK Treaty;

 

-29-



--------------------------------------------------------------------------------

  (ii)

does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected; and

 

  (iii)

fulfils any other conditions which must be fulfilled by that Lender under the UK
Treaty in order to benefit from full exemption from Tax imposed by the United
Kingdom on interest payments such that any payment of interest may be made by
the UK Borrower to that Lender without incurring a Tax Deduction, including the
completion of any necessary procedural formalities (but such Lender will have
completed all necessary procedural formalities for this purpose if it complies
with Section 2.17(g)(ii)).

“UK Treaty State” means a jurisdiction having a double taxation agreement (a “UK
Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

“U.S. Dollars” or “$” means the lawful currency of the United States of America.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“VAT” means any tax imposed in compliance with the Council Directive of
28 November 2006 on the common system of value added tax (EC Directive 2006/112)
as amended; and any other tax of a similar nature, whether imposed in a member
state of the European Union in substitution for, or levied in addition to, or
imposed elsewhere.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02  Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03  Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any

 

-30-



--------------------------------------------------------------------------------

pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”. The word “will” shall be construed to have
the same meaning and effect as the word “shall”. Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) any reference to any law, rule or
regulation herein shall, unless otherwise specified, refer to such law, rule or
regulation as amended, modified or supplemented from time to time, and (f) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

SECTION 1.04  Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Such amendment, regardless of whether
requested by the Company or the Required Lenders, shall be negotiated in good
faith by the Company, the Administrative Agent and the Lenders. Notwithstanding
any other provision contained herein, all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made, without giving effect to any election
under Financial Accounting Standards Board Accounting Standards Codification 825
(or any other Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Company or any Subsidiary
at “fair value”, as defined therein.

SECTION 1.05  Interest Rates. The Administrative Agent does not warrant or
accept responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto, or replacement rate therefor.

SECTION 1.06  Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been

 

-31-



--------------------------------------------------------------------------------

transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.

ARTICLE II

The Credits

SECTION 2.01  Commitments. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make Revolving Loans to the Borrowers in Agreed
Currencies from time to time during the Availability Period in an aggregate
principal amount that will not result (after giving effect to any application of
proceeds of such Borrowing pursuant to Section 2.10) in, subject to Sections
2.04 and 2.11(c), (a) the Euro Amount of such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment or (b) the Euro Amount of the Total Revolving
Credit Exposures exceeding the total Commitments. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrowers may
borrow, prepay and reborrow Revolving Loans.

SECTION 2.02  Loans and Borrowings.

(a)        Each Revolving Loan shall be made as part of a Borrowing consisting
of Revolving Loans made by the Lenders ratably in accordance with their
respective Commitments. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b)        Subject to Section 2.14(b), (i) each Revolving Borrowing denominated
in U.S. Dollars shall be comprised entirely of ABR Loans or Eurocurrency Loans
as the Company, on behalf of the Borrowers, may request in accordance herewith
and (ii) each Revolving Borrowing denominated in a Foreign Currency shall be
comprised entirely of Eurocurrency Loans. Each Swingline Loan shall be an ABR
Loan. Each Lender at its option may make any Loan to any Borrower by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
applicable Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c)        At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is
(i) an integral multiple of (A) in the case of a Borrowing denominated in U.S.
Dollars, $1,000,000, (B) in the case of a Borrowing denominated in Euro,
€1,000,000, (C) in the case of a Borrowing denominated in Pounds Sterling,
£1,000,000, (D) in the case of a Borrowing denominated in Swiss Francs,
1,000,000 CHF, and (E) in the case of a Borrowing denominated in any Foreign
Currency, the smallest amount of such Foreign Currency that has an Equivalent
Amount in excess of $1,000,000, and (ii) not less than (A) in the case of a
Borrowing denominated in U.S. Dollars, $1,000,000, (B) in the case of a
Borrowing denominated in Euro, €1,000,000, (C) in the case of a Borrowing
denominated in Pounds Sterling, £1,000,000, (D) in the case of a Borrowing
denominated in Swiss Francs, 1,000,000 CHF, and (E) in the case of a Borrowing
denominated in any Foreign Currency, the smallest amount of such Foreign
Currency that has an Equivalent

 

-32-



--------------------------------------------------------------------------------

Amount in excess of $1,000,000. At the time that each ABR Revolving Borrowing is
made, such Borrowing shall be in an aggregate amount that is not less than
$250,000; provided that an ABR Revolving Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the total Commitments. Each
Swingline Loan shall be in an amount that is not less than $250,000. Borrowings
of more than one Type and Class may be outstanding at the same time; provided
that there shall not at any time be more than a total of fifteen
(15) Eurocurrency Revolving Borrowings outstanding.

(d)        Notwithstanding any other provision of this Agreement, the Company,
on behalf of the Borrowers, shall not be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

SECTION 2.03  Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Company, on behalf of the Borrowers, shall notify the
Administrative Agent of such request by submitting a written Borrowing Request
in a form approved by the Administrative Agent and signed by the Company, on
behalf of the Borrowers (or, in the case of a Revolving Borrowing denominated in
U.S. Dollars, by telephone confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the Company, on behalf of the
Borrowers) (a) in the case of a Eurocurrency Borrowing denominated in U.S.
Dollars, not later than 11:00 a.m., New York City time, three (3) Business Days
before the date of the proposed Borrowing, (b) in the case of a Eurocurrency
Borrowing denominated in a Foreign Currency, not later than 11:00 a.m., Local
Time, four (4) Business Days before the date of the proposed Borrowing, or
(c) in the case of an ABR Borrowing, not later than 11:00 a.m., New York City
time, on the date of the proposed Borrowing. Each Borrowing Request shall be
irrevocable and shall specify the following information in compliance with
Section 2.02:

(i)        the Borrower requesting such Borrowing;

(ii)      the currency and aggregate amount of the requested Borrowing in such
currency;

(iii)     the date of such Borrowing, which shall be a Business Day;

(iv)     whether such Borrowing is to be an ABR Borrowing or Eurocurrency
Borrowing; and

(v)      in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.

If no currency is specified with respect to any requested Eurocurrency
Borrowing, then the requested Revolving Borrowing shall be denominated in U.S.
Dollars. If no election as to the Type of Revolving Borrowing is specified,
then, (A) in the case of a Borrowing denominated in U.S. Dollars, the requested
Revolving Borrowing shall be an ABR Borrowing, and (B) in the case of a
Borrowing denominated in any Foreign Currency, the requested Revolving Borrowing
shall be a Eurocurrency Borrowing. If no Interest Period is specified with
respect to any

 

-33-



--------------------------------------------------------------------------------

requested Eurocurrency Revolving Borrowing, then the Company shall be deemed to
have selected an Interest Period of one (1) month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04  Determination of Euro Amounts. The Administrative Agent will
determine the Euro Amount of:

(a)        each Eurocurrency Borrowing as of the date two (2) Business Days
prior to the date of such Borrowing or, if applicable, the date of conversion or
continuation of any Borrowing as a Eurocurrency Borrowing; and

(b)        all outstanding Revolving Loans on and as of the last Business Day of
each calendar quarter and, during the continuation of an Event of Default, on
any other Business Day elected by the Administrative Agent in its discretion or
upon instruction by the Required Lenders.

Each day upon or as of which the Administrative Agent determines Euro Amounts as
described in the preceding clauses (a) and (b) is herein described as a
“Computation Date” with respect to each Borrowing for which a Euro Amount is
determined on or as of such day.

SECTION 2.05  Swingline Loans.

(a)        Subject to the terms and conditions set forth herein, each Swingline
Lender may in its sole discretion (and without any obligation to do so) make
Swingline Loans in U.S. Dollars to the Borrowers from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans made by such Swingline Lender exceeding such Swingline Lender’s
Swingline Commitment, (ii) the Euro Amount of such Swingline Lender’s Revolving
Credit Exposure exceeding its Commitment (such Commitment to be calculated
without giving effect to any assignment of any portion of the initial Swingline
Lender’s original Commitment as of the Effective Date, unless such Swingline
Lender also assigns a proportional amount of its Swingline Commitment to the
assignee or to another Lender with a Commitment at least equal to the Commitment
amount being assigned), or (iii) the Euro Amount of the Total Revolving Credit
Exposures exceeding the total Commitments; provided that a Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Swingline Loans.

(b)        To request a Swingline Loan, the Company, on behalf of the Borrowers,
shall notify the Administrative Agent of such request by telephone or electronic
mail not later than 1:00 p.m., New York City time, on the day of a proposed
Swingline Loan. Each such notice shall be irrevocable and shall specify the
applicable Borrower requesting such Swingline Loan, the requested date (which
shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lenders of any such
notice received from the Company, on behalf of the Borrowers. Each Swingline
Lender shall make its

 

-34-



--------------------------------------------------------------------------------

ratable portion of the requested Swingline Loan (such ratable portion to be
calculated based upon such Swingline Lender’s Swingline Commitment in proportion
to the total Swingline Commitments of all of the Swingline Lenders) available to
the applicable Borrower by means of a credit to an account of the applicable
Borrower with the Administrative Agent designated for such purpose by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.

(c)        The failure of any Swingline Lender to make its ratable portion of a
Swingline Loan shall not relieve any other Swingline Lender of its obligation
hereunder to make its ratable portion of such Swingline Loan on the date of such
Swingline Loan, but no Swingline Lender shall be responsible for the failure of
any other Swingline Lender to make the ratable portion of a Swingline Loan to be
made by such other Swingline Lender on the date of any Swingline Loan.

(d)        Any Swingline Lender may by written notice given to the
Administrative Agent require the Lenders to acquire participations in all or a
portion of its Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Lenders will participate. Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loans. Each Lender hereby absolutely and unconditionally agrees,
promptly upon receipt of such notice from the Administrative Agent (and in any
event, if such notice is received by 12:00 Noon, New York City time, on a
Business Day, then no later than 5:00 p.m., New York City time, on such Business
Day, and if received after 12:00 Noon, New York City time, on a Business Day,
then no later than 10:00 a.m., New York City time, on the immediately succeeding
Business Day), to pay to the Administrative Agent, for the account of such
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loans.
Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to such Swingline Lender the amounts so received by it from the
Lenders. The Administrative Agent shall notify the Company of any participations
in any Swingline Loan acquired pursuant to this paragraph, and thereafter
payments in respect of such Swingline Loan shall be made to the Administrative
Agent and not to such Swingline Lender. Any amounts received by a Swingline
Lender from the Borrowers (or other party on behalf of the Borrowers) in respect
of a Swingline Loan after receipt by such Swingline Lender of the proceeds of a
sale of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Lenders that shall have made their
payments pursuant to this paragraph and to such Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to such Swingline Lender or to the Administrative Agent, as applicable, if and
to the extent such payment is required to be refunded to the Borrowers for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrowers of any default in the payment thereof.

 

-35-



--------------------------------------------------------------------------------

(e)        Any Swingline Lender may be replaced at any time by written agreement
among the Company (on behalf of the Borrowers), the Administrative Agent, the
replaced Swingline Lender and the successor Swingline Lender. The Administrative
Agent shall notify the Lenders of any such replacement of a Swingline Lender. At
the time any such replacement shall become effective, the Borrowers (or the
Company, on behalf of the Borrowers) shall pay all unpaid interest accrued for
the account of the replaced Swingline Lender pursuant to Section 2.13(a). From
and after the effective date of any such replacement, (x) the successor
Swingline Lender shall have all the rights and obligations of the replaced
Swingline Lender under this Agreement with respect to Swingline Loans made
thereafter and (y) references herein to the term “Swingline Lender” shall be
deemed to refer to such successor or to any previous Swingline Lender, or to
such successor and all previous Swingline Lenders, as the context shall require.
After the replacement of a Swingline Lender hereunder, the replaced Swingline
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of a Swingline Lender under this Agreement with respect to Swingline
Loans made by it prior to its replacement, but shall not be required to make
additional Swingline Loans.

(f)        Subject to the prior appointment and acceptance of a successor
Swingline Lender, any Swingline Lender may resign as a Swingline Lender at any
time upon thirty days’ prior written notice to the Administrative Agent, the
Company (on behalf of the Borrowers) and the Lenders, in which case, such
Swingline Lender shall be replaced in accordance with Section 2.05(e) above.

SECTION 2.06  [Reserved].

SECTION 2.07  Funding of Borrowings.

(a)        Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds (i) in the
case of Loans denominated in U.S. Dollars, by 12:00 noon, New York City time, to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders, and (ii) in the case of Loans denominated in a
Foreign Currency, by 12:00 noon, Local Time, in the city of the Administrative
Agent’s Eurocurrency Payment Office for such Foreign Currency and at such
Eurocurrency Payment Office; provided that Swingline Loans shall be made as
provided in Section 2.05. The Borrowers hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section in immediately available funds by crediting or wiring
such proceeds to the deposit account of the Borrowers identified in the most
recent notice substantially in the form attached as Exhibit G (a “Notice of
Account Designation”) delivered by the Borrowers (or the Company, on behalf of
the Borrowers) to the Administrative Agent or as may be otherwise agreed upon by
the Borrowers (or the Company, on behalf of the Borrowers) and the
Administrative Agent from time to time. The Administrative Agent will make such
Loans available to the applicable Borrower by promptly crediting the amounts so
received, in like funds, to (x) in the case of Loans denominated in U.S.
Dollars, an account of such Borrower designated in the Notice of Account
Designation, and (y) in the case of Loans denominated in a Foreign Currency, an
account of such Borrower designated in the Notice of Account Designation.

 

-36-



--------------------------------------------------------------------------------

(b)        Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the applicable Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
NYFRB and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation (including the Overnight
Foreign Currency Rate in the case of Loans denominated in a Foreign Currency) or
(ii) in the case of such Borrower, the interest rate applicable to ABR Loans. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

SECTION 2.08  Interest Elections.

(a)        Each Revolving Borrowing initially shall be of the Type specified in
the applicable Borrowing Request and, in the case of a Eurocurrency Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrowers or the Company, on behalf of the Borrowers,
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurocurrency Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrowers or the
Company, on behalf of the Borrowers, may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

(b)        To make an election pursuant to this Section, the Borrowers or the
Company, on behalf of the Borrowers, shall notify the Administrative Agent of
such election by electronic mail of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrowers or the
Company, on behalf of the Borrowers (or, in the case of a Revolving Borrowing
denominated in U.S. Dollars, by telephone confirmed promptly by hand delivery or
electronic mail to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrowers or the Company, on behalf of the Borrowers) by the time that a
Borrowing Request would be required under Section 2.03 if the Borrowers or the
Company, on behalf of the Borrowers, were requesting a Revolving Borrowing of
the Type resulting from such election to be made on the effective date of such
election. Notwithstanding any other provision of this Section, the Borrowers or
the Company shall not be permitted to (i) change the currency of any Borrowing,
(ii) elect an Interest Period for Eurocurrency Loans that does not comply with
Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of a Type not
available to the applicable Borrower for such Borrowing when it was made.

 

-37-



--------------------------------------------------------------------------------

(c)        Each telephonic and written Interest Election Request shall be
irrevocable and shall specify the following information in compliance with
Section 2.02:

(i)        the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)        the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)      whether the resulting Borrowing is to be an ABR Borrowing or
Eurocurrency Borrowing, as applicable; and

(iv)      if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
Interest Period shall be a period contemplated by the definition of the term
“Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing, but
does not specify an Interest Period, then the Borrowers and the Company shall be
deemed to have selected an Interest Period of one (1) month’s duration.

(d)        Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)        If the Borrowers or the Company fails to deliver a timely Interest
Election Request with respect to a Eurocurrency Revolving Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period (i) in the case of
a Borrowing denominated in U.S. Dollars, such Borrowing shall be converted to an
ABR Borrowing, and (ii) in the case of a Borrowing denominated in any Foreign
Currency, such Borrowing shall automatically continue as a Eurocurrency
Borrowing in the same Agreed Currency with an Interest Period of one (1) month.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Company, then, so long as an Event of Default
is continuing (x) no outstanding Revolving Borrowing may be converted to or
continued as a Eurocurrency Borrowing, and (y) unless repaid, each Eurocurrency
Revolving Borrowing, shall be converted to an ABR Borrowing (and any such
Eurocurrency Revolving Borrowing denominated in a Foreign Currency, shall be
redenominated in U.S. Dollars at the time of such conversion) at the end of the
Interest Period applicable thereto.

SECTION 2.09  Termination and Reduction of Commitments.

(a)        Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

 

-38-



--------------------------------------------------------------------------------

(b)        The Borrowers may at any time terminate, or from time to time reduce,
the Commitments; provided that (i) each reduction of the Commitments shall be in
an amount that is an integral multiple of $1,000,000 and not less than
$1,000,000 and (ii) the Borrowers shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.11, the Euro Amount of the Total Revolving Credit Exposures would
exceed the total Commitments.

(c)        The Company, on behalf of the Borrowers, shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three (3) Business Days prior to
the effective date of such termination or reduction, specifying such election
and the effective date thereof. Promptly following receipt of any such notice,
the Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Company pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Company may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the Company
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.

SECTION 2.10 Repayment of Loans; Evidence of Debt.

(a)        Each Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan made to such Borrower on the Maturity Date in the
currency of such Loan and (ii) to the Administrative Agent for the account of
the Swingline Lenders the then unpaid principal amount of each Swingline Loan on
the earlier of the Maturity Date and the fifth (5th) Business Day after such
Swingline Loan is made; provided that on each date that a Revolving Borrowing is
made to the Borrowers, the Borrowers shall repay all Swingline Loans then
outstanding, and the proceeds of any such Borrowing shall be applied by the
Administrative Agent to repay any Swingline Loans outstanding.

(b)        Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made to such Borrower by such Lender, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

(c)        The Administrative Agent shall maintain the Register pursuant to
Section 10.04(b)(iv) in which it shall record (i) the amount of each Loan made
hereunder, the Class, Agreed Currency and Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from each Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.

(d)        The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the Obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain

 

-39-



--------------------------------------------------------------------------------

such accounts or any error therein shall not in any manner affect the obligation
of each Borrower to repay the Loans made to such Borrower in accordance with the
terms of this Agreement.

(e)        Any Lender may request that Loans made by it be evidenced by a Note.
In such event, the Borrowers shall prepare, execute and deliver to such Lender a
Note payable to such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such Note and interest thereon shall at all
times (including after assignment pursuant to Section 10.04) be represented by
one or more Notes in such form payable to the payee named therein (or to such
payee and its registered assigns).

SECTION 2.11  Prepayment of Loans.

(a)        The Borrowers shall have the right at any time and from time to time
to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with paragraph (b) of this Section; provided that each prepayment
shall be in an aggregate amount that is (i) an integral multiple of (A) in the
case of an ABR Revolving Borrowing, $100,000, (B) in the case of a Eurocurrency
Revolving Borrowing denominated in U.S. Dollars, $1,000,000, and (C) in the case
of a Eurocurrency Revolving Borrowing denominated in any Foreign Currency, the
smallest amount of such Foreign Currency that has an Equivalent Amount in excess
of $1,000,000, and (ii) not less than (A) in the case of a Swingline Borrowing,
$100,000, (B) in the case of an ABR Revolving Borrowing, $1,000,000, (C) in the
case of a Eurocurrency Revolving Borrowing denominated in U.S. Dollars,
$1,000,000, and (D) in the case of a Eurocurrency Revolving Borrowing
denominated in any Foreign Currency, the smallest amount of such Foreign
Currency that has an Equivalent Amount in excess of $1,000,000.

(b)        The Company, on behalf of the Borrowers, shall notify the
Administrative Agent (and, in the case of prepayment of Swingline Loans, the
Company shall notify the Swingline Lenders) by telecopy or electronic mail of a
written notice signed by the Company, on behalf of the Borrowers (or, in the
case of a prepayment of a Borrowing denominated in U.S. Dollars, by telephone
confirmed promptly by hand delivery or telecopy or electronic mail to the
Administrative Agent of a written notice signed by the Company, on behalf of the
Borrowers) of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Revolving Borrowing denominated in U.S. Dollars, not later than
11:00 a.m., New York City time, three (3) Business Days before the date of
prepayment, (ii) in the case of prepayment of a Eurocurrency Revolving Borrowing
denominated in a Foreign Currency, not later than 11:00 a.m., Local Time, four
(4) Business Days before the date of prepayment, (iii) in the case of prepayment
of an ABR Revolving Borrowing, not later than 11:00 a.m., New York City time, on
the date of prepayment or (iv) in the case of prepayment of a Swingline Loan,
not later than 12:00 noon, New York City time, on the date of prepayment. Each
such telephonic and written notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in

 

-40-



--------------------------------------------------------------------------------

the case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.13 and break funding
payments to the extent required by Section 2.16.

(c)        If at any time, (i) other than as a result of fluctuations in
currency exchange rates, the sum of the aggregate principal Euro Amount of the
Total Revolving Credit Exposures (calculated, with respect to Revolving Loans
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Revolving Loans) exceeds the total Commitments or
(ii) solely as a result of fluctuations in currency exchange rates, the
aggregate principal Euro Amount of the Total Revolving Credit Exposures (so
calculated), as of the most recent Computation Date, exceeds one hundred five
percent (105%) of the total Commitments, then the Borrowers shall, in each case,
immediately repay Borrowings in an aggregate principal amount sufficient to
cause the Euro Amount of the Total Revolving Credit Exposures (so calculated) to
be less than or equal to the total Commitments.

SECTION 2.12  Fees.

(a)        The Borrowers agree to pay to the Administrative Agent for the
account of each Lender a facility fee, which shall accrue at the Applicable Rate
on the daily amount of the Commitment of such Lender (whether used or unused)
during the period from and including the Effective Date to but excluding the
date on which such Commitment terminates; provided that, if such Lender
continues to have any Revolving Credit Exposure after its Commitment terminates,
then such facility fee shall continue to accrue on the daily amount of such
Lender’s Revolving Credit Exposure from and including the date on which its
Commitment terminates to but excluding the date on which such Lender ceases to
have any Revolving Credit Exposure. Accrued facility fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof; provided that any facility fees accruing
after the date on which the Commitments terminate shall be payable on demand.
All facility fees shall be computed on the basis of a year of three hundred
sixty (360) days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b)        The Borrowers agree to pay to the Administrative Agent and the
Arranger, for its own respective accounts, currency, fees payable in the amounts
and at the times separately agreed upon between such Borrower, on the one hand,
and the Administrative Agent or the Arranger, on the other.

(c)        All fees payable hereunder shall be paid on the dates due, in Euros
and immediately available funds, to the Administrative Agent for distribution,
in the case of facility fees and participation fees, to the Lenders. Fees paid
shall not be refundable under any circumstances.

SECTION 2.13  Interest.

(a)        The Loans comprising each ABR Borrowing (including each Swingline
Loan) shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 

-41-



--------------------------------------------------------------------------------

(b)        The Loans comprising each Eurocurrency Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

(c)        Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrowers hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, two percent
(2%) plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
two percent (2%) plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.

(d)        Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan, to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion.
All interest shall be payable in the currency in which the applicable Loan is
denominated.

(e)        All interest hereunder shall be computed on the basis of a year of
three hundred sixty (360) days, except that (i) interest computed by reference
to the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate, shall be computed on the basis of a year of three hundred sixty-five
(365) days (or three hundred sixty-six (366) days in a leap year) and (ii) for
Borrowings denominated in Pounds Sterling shall be computed on the basis of a
year of three hundred sixty-five (365) days, and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.14  Alternate Rate of Interest.

(a)        If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (b)(i) have arisen and such circumstances are
unlikely to be temporary, or (ii) any applicable interest rate specified herein
is no longer a widely recognized benchmark rate for newly originated loans in
the syndicated loan market in the applicable currency (as determined in
consultation with the Company) or (iii) the circumstances set forth in clause
(b)(i) have not arisen but either (w) the supervisor for the administrator of
the LIBO Screen Rate has made a public statement that the administrator of the
LIBO Screen Rate is insolvent (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (x) the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published by
it (and there is no successor administrator that will continue publication of
the LIBO Screen Rate), (y) the supervisor for the

 

-42-



--------------------------------------------------------------------------------

administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of the LIBO
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Company, on behalf of the
Borrowers, shall establish an alternate rate of interest to the LIBO Rate based
on then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time as a comparable successor to
the LIBO Rate, and if no such prevailing market convention for a comparable
successor to the LIBO Rate exists at such time, the Administrative Agent and the
Company, on behalf of the Borrowers, shall determine a reasonably acceptable
successor or alternative index rate (which rate shall be administratively
feasible for the Administrative Agent) and shall enter into an amendment to this
Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Rate);
provided that, if such alternate rate of interest as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Notwithstanding anything to the contrary in Section 10.02, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this clause
(a) (but, in the case of the circumstances described in clause (iii)(w), (x) or
(y) of the first sentence of this Section 2.14(a), only to the extent the LIBO
Screen Rate for the applicable currency and such Interest Period is not
available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing shall be
ineffective and (y) if any Borrowing Request requests a Eurocurrency Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing.

(b)          If prior to the commencement of any Interest Period for a
Eurocurrency Borrowing:

(i)            the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or LIBO Rate, as applicable
(including because the LIBO Screen Rate is not available or published on a
current basis), for such Interest Period (including, for the avoidance of doubt,
pursuant to Section 2.14(a)); or

(ii)            the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Company, on
behalf of the Borrowers, and the Lenders by telephone or telecopy or electronic
mail as promptly as

 

-43-



--------------------------------------------------------------------------------

practicable thereafter and, until the Administrative Agent notifies the Company
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurocurrency Borrowing shall be ineffective, (ii) if any Borrowing Request
requests a Eurocurrency Revolving Borrowing denominated in U.S. Dollars, such
Borrowing shall be made as an ABR Borrowing, and (iii) if any Borrowing Request
requests a Eurocurrency Revolving Borrowing denominated in any Foreign Currency,
such Borrowing Request shall be ineffective; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

(c)        If, in any applicable jurisdiction, the Administrative Agent or any
Lender determines that any law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for the Administrative Agent or any
Lender to (i) perform any of its obligations hereunder or under any other Loan
Document, (ii) to fund or maintain its participation in any Loan or (iii) issue,
make, maintain, fund or charge interest or fees with respect to any Loan such
Person shall promptly notify the Administrative Agent, then, upon the
Administrative Agent notifying the Company, and until such notice by such Person
is revoked, any obligation of such Person to issue, make, maintain, fund or
charge interest or fees with respect to any such Loan shall be suspended, and to
the extent required by applicable law, cancelled. Upon receipt of such notice,
the Loan Parties shall, (A) repay that Person’s participation in the Loans or
other applicable Obligations on the last day of the Interest Period for each
Loan or other Obligation occurring after the Administrative Agent has notified
the Company or, if earlier, the date specified by such Person in the notice
delivered to the Administrative Agent (being no earlier than the last day of any
applicable grace period permitted by applicable law) and (B) take all reasonable
actions requested by such Person to mitigate or avoid such illegality.

SECTION 2.15  Increased Costs.

(a)          If any Change in Law shall:

(i)            impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate);

(ii)          impose on any Lender any applicable interbank market any other
condition, cost or expense (other than Taxes) affecting any Loan Document or
Loans made by such Lender; or

(iii)        subject any Recipient to any Taxes (other than Indemnified Taxes or
Excluded Taxes; provided, however, that Other Connection Taxes imposed
specifically with respect to banks, financial institutions, or financial
transactions by any national or international taxing authority shall not be
treated as Excluded Taxes for purposes of this

 

-44-



--------------------------------------------------------------------------------

Section 2.15(a)(iii)) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Loan or of maintaining its obligation to make any such Loan (including
pursuant to any conversion of any Borrowing denominated in an Agreed Currency to
a Borrowing denominated in any other Agreed Currency) or to reduce the amount of
any sum received or receivable by such Lender or such other Recipient hereunder,
whether of principal, interest or otherwise (including pursuant to any
conversion of any Borrowing denominated in an Agreed Currency to a Borrowing
denominated in any other Agreed Currency), then the applicable Borrower will pay
to such Lender or such other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender or such other Recipient, as the
case may be, for such additional costs incurred or reduction suffered.

(b)        If any Lender reasonably determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of any Loan Document or the Loans made
by such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
the applicable Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.

(c)        A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrowers and shall be conclusive absent manifest error. The applicable Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

(d)        Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that no Borrower shall be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than two hundred seventy (270) days prior to the date
that such Lender notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the two hundred
seventy (270) day period referred to above shall be extended to include the
period of retroactive effect thereof.

SECTION 2.16  Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of

 

-45-



--------------------------------------------------------------------------------

whether such notice may be revoked under Section 2.11(b) and is revoked in
accordance therewith), or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrowers pursuant to Section 2.19, then, in any such event, the
Borrowers shall compensate (or cause the applicable Borrower to compensate) each
Lender for the loss, cost and expense attributable to such event. Such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred at
the Adjusted LIBO Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the applicable currency of a
comparable amount and period from other banks in the London interbank market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Company and shall be conclusive absent manifest error. The Borrowers shall pay
(or cause the applicable Borrower to pay) such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

SECTION 2.17  Taxes.

(a)        Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment, then the person required by law to make such deduction or
withholding shall be entitled to make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, if such Tax is an Indemnified
Tax, then the sum payable by the applicable Borrower shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 2.17) the applicable Recipient receives an amount equal to the sum
it would have received had no such deduction or withholding been made.

(b)        Payment of Other Taxes by the Borrowers. The Borrowers shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.

(c)        Evidence of Payment. As soon as practicable after any payment of
Taxes by any Borrower to a Governmental Authority pursuant to this Section 2.17,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(d)        Indemnification by the Borrowers. Subject to Section 9.11, each
Borrower shall indemnify each Recipient, with several liability, to the extent
on account of such

 

-46-



--------------------------------------------------------------------------------

Borrower or Loans made to such Borrower, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
applicable Borrower by a Lender (with a copy to the Administrative Agent), or by
the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e)        Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within ten (10) days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)        Status of Lenders.

(i)            Any Lender that is entitled to an exemption from or reduction of
any applicable withholding Tax, under the law of the jurisdiction imposing such
withholding tax or under any treaty to which such jurisdiction is a party, with
respect to payments made under any Loan Document shall deliver to the Company
and the Administrative Agent, at the time or times reasonably requested by the
Company or the Administrative Agent, such properly completed and executed
documentation (including any Tax confirmations) reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender, (it being understood that providing any

 

-47-



--------------------------------------------------------------------------------

information currently required by any U.S. federal income tax withholding form
shall not be considered prejudicial to the position of a Recipient).

(ii)            Without limiting the generality of the foregoing, in the event
that any Borrower is a U.S. Person,

(A)      any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)      any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

 

  (1)

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

  (2)

in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;

 

  (3)

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit B-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of such Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or Form W-8BEN-E; or

 

-48-



--------------------------------------------------------------------------------

  (4)

to the extent a Foreign Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
B-2 or Exhibit B-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit B-4 on
behalf of each such direct and indirect partner;

(C)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)        if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(g)        Additional United Kingdom Withholding Tax Matters or Swiss
Withholding Tax Matters.

 

-49-



--------------------------------------------------------------------------------

(i)        Subject to clause (ii) below, each Lender, each UK Borrower and each
Swiss Borrower which makes a payment to such Lender shall cooperate in
completing any procedural formalities necessary for such UK Borrower and such
Swiss Borrower to obtain authorization to make such payment without withholding
or deduction for Taxes imposed under the laws of the United Kingdom or
Switzerland.

(ii)

(A)        A Lender which at any time (x) holds a passport under the HMRC DT
Treaty Passport scheme and (y) wishes such scheme to apply to this Agreement,
shall: (i) in the case of any Lender which is a party to this Agreement on the
day on which this Agreement is entered into, confirm for the benefit of each UK
Borrower and Administrative Agent its valid scheme reference number and its
jurisdiction of tax residence opposite its name in the signature page to this
Agreement; and (ii) in the case of any Lender which becomes a party to this
Agreement after the date of this Agreement, confirm for the benefit of each UK
Borrower and the Administrative Agreement its valid scheme reference number and
its jurisdiction of tax residence in the Assignment and Assumption or other
document which it executes on becoming a party.

(B)        Upon satisfying clause (A) above, such Lender shall have satisfied
its obligation under paragraph (g)(i) above in respect of any withholding or
deduction for Taxes imposed under the laws of the United Kingdom.

 

  (iii)

If a Lender has confirmed its scheme reference number and its jurisdiction of
tax residence in accordance with paragraph (g)(ii) above, the UK Borrower(s)
shall make a Borrower DTTP Filing with respect to such Lender, and shall
promptly provide such Lender with a copy of such filing; provided that, if:

(A)        each UK Borrower making a payment to such Lender has not made a
Borrower DTTP Filing in respect of such Lender; or

(B)        each UK Borrower making a payment to such Lender has made a Borrower
DTTP Filing in respect of such Lender but:

 

  (1)

such Borrower DTTP Filing has been rejected by HM Revenue & Customs; or

 

  (2)

HM Revenue & Customs has not given such UK Borrower authority to make payments
to such Lender without a deduction for tax within sixty (60) days of the date of
such Borrower DTTP Filing; or

 

  (3)

HM Revenue & Customs has given authority for the Borrower to make payment to
that Lender without a Tax Deduction and that authority expires or is withdrawn
by HM Revenue & Customs; or

 

-50-



--------------------------------------------------------------------------------

(C)        that Lender’s HMRC DT Treaty Passport scheme passport has expired,
and in each case, such UK Borrower has notified that Lender in writing of either
(A), (B) or (C) above, then such Lender and such UK Borrower shall co-operate in
completing any additional procedural formalities necessary for such UK Borrower
to obtain authorization to make that payment without withholding or deduction
for Taxes imposed under the laws of the United Kingdom.

 

  (iv)

If a Lender has not confirmed its scheme reference number and jurisdiction of
tax residence in accordance with paragraph (g)(ii) above, no UK Borrower shall
make a Borrower DTTP Filing or file any other form relating to the HMRC DT
Treaty Passport scheme in respect of that Lender’s Commitment or its
participation in any Loan unless the Lender otherwise agrees.

 

  (v)

Each UK Borrower shall, promptly on making a Borrower DTTP Filing, deliver a
copy of such Borrower DTTP Filing to the Administrative Agent for delivery to
the relevant Lender.

 

  (vi)

Each Lender which becomes a party to this Agreement after the date of this
Agreement and which is a UK Non-Bank Lender in respect of a UK Borrower, shall
provide a UK Tax Confirmation to each UK Borrower and Administrative Agent in
the Assignment and Assumption or other document which it executes on becoming a
Party as Lender.

 

  (vii)

A UK Non-Bank Lender shall promptly notify the Company and the Administrative
Agent if there is any change in the position from that set out in the UK Tax
Confirmation.

 

  (viii)

Each Lender which becomes a party to this Agreement by transfer or assignment
under Section 10.04 after the day on which this Agreement is entered into shall
indicate, in the Assignment and Assumption or other document which it executes
on becoming a party, and for the benefit of the Administrative Agent and each UK
Borrower and each Swiss Borrower, which of the following categories it falls in:

(A) in respect of a UK Borrower:

(i)        a UK Qualifying Lender;

(ii)        a UK Qualifying Lender (other than a UK Treaty Lender); or

(iii)        a UK Treaty Lender; and

 

  (B)

in respect of a Swiss Borrower:

(i)        a Swiss Qualifying Bank; or

 

-51-



--------------------------------------------------------------------------------

(ii)        not a Swiss Qualifying Bank

 

  (ix)

If a Lender which becomes a party after the day on which this Agreement is
entered into fails to indicate its status in accordance with this
Section 2.17(g)(viii) then such Lender shall be treated for the purposes of this
Agreement as if it is not a UK Qualifying Lender and not a Swiss Qualifying Bank
until such time as it notifies the Administrative Agent which category applies
(and the Administrative Agent, upon receipt of such notification, shall inform
the Company for the benefit of each UK Borrower and each Swiss Borrower). For
the avoidance of doubt, an Assignment and Assumption shall not be invalidated by
any failure of a Lender to comply with Section 2.17(g)(viii).

 

  (x)

A copy of the Assignment and Assumption or other document executed by a relevant
Lender and containing the confirmations or indications (as applicable) relating
to UK Tax and Swiss Withholding Tax as set out in this Section 2.17(g) shall be
delivered to the Company (for the benefit of each UK Borrower and each Swiss
Borrower) by such Lender on the same day such document is delivered to the
Administrative Agent.

 

  (xi)

Each Lender shall notify the Company and Administrative Agent if it determines
in its sole discretion that it is ceases to be (a) entitled to claim the
benefits of an income tax treaty to which the United Kingdom is a party with
respect to payments made by any UK Borrower hereunder or (b) a Qualifying Lender
(other than a UK Treaty Lender) in respect of a UK Borrower or (c) a Swiss
Qualifying Bank in respect of a Swiss Borrower.

 

  (xii)

If a Lender assigns or transfers any of its rights or obligations under the Loan
Documents or changes its lending office, and as a result of circumstances
existing at the date the assignment, transfer or change occurs, a Borrower not
incorporated in the U.S. would be obligated to make a payment to the new Lender
or Lender acting through its new lending office under Section 2.17, then a new
Lender or Lender acting through its new lending office is only entitled to
receive payment under this Section 2.17 to the same extent as the assigning
Lender or Lender acting through its previous lending office would have been if
the assignment, transfer or change had not occurred.

(h)        Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the

 

-52-



--------------------------------------------------------------------------------

request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(i)        Survival. Each party’s obligations under this Section 2.17 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

(j)        Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that no Borrower shall be required to
compensate a Lender pursuant to this Section for any Indemnified Taxes or Other
Taxes paid or payable by a Recipient pursuant to Section 2.17(d) incurred more
than two hundred seventy (270) days prior to the date that such Lender, as the
case may be, notifies the Company of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the two hundred
seventy (270) day period referred to above shall be extended to include the
period of retroactive effect thereof.

(k)        Minimum Interest Rates and Payments Recalculation. When entering into
this Agreement, the parties have assumed in bona fide that the interest payments
are minimum interest payments not subject to any Swiss Withholding Tax.
Nevertheless, if a Tax deduction is required by Swiss law to be made by a Swiss
Borrower in respect of any interest payable by it under this Agreement and
should it be unlawful for such Swiss Borrower to comply with Section 2.17(a) the
applicable interest rate in relation to that interest payment shall be: (i) the
interest rate which would have applied to that interest payment in the absence
of this Section 2.17(k) divided by (ii) one (1) minus the rate at which the
relevant Tax deduction is required to be made (where the rate at which the
relevant Tax deduction is required to be made is for this purpose expressed as a
fraction of one (1) rather than as a percentage) and (a) that the Swiss Borrower
shall be obliged to pay the relevant interest at the adjusted rate in accordance
with this Section 2.17(k), (b) that the Swiss Borrower shall make the Tax
deduction on the interest so recalculated and (c) all references to a rate of
interest in this Agreement shall be construed accordingly. No recalculation of
interest shall be made under this Section 2.17(k) if the Tax deduction on such
interest is due as a result of a breach of the Swiss Non-Bank Rules and such
breach is the result of a Lender, which is not a Swiss Permitted Non-Qualifying
Bank, (i) ceasing to be a Swiss Qualifying Bank other than as a result of any
change of law after the date it became a Lender or (ii) having failed to comply
with its obligations under Section 10.04. For the avoidance of doubt, no Swiss
Borrower shall be required to pay any additional amounts under this Section 2.17
if a

 

-53-



--------------------------------------------------------------------------------

recalculation of interest is made pursuant to this Section 2.17. The relevant
Swiss Borrower shall provide the Lenders with such documents and information
required for applying for a refund of any Swiss Withholding Tax paid. In the
event that Swiss Withholding Tax is refunded to a Lender by the Swiss Federal
Tax Administration, the relevant Lender shall forward, after deduction of
corresponding and reasonable costs, such amount to the relevant Swiss Borrower,
unless an Event of Default is continuing. Nothing in this Section 2.17(k) shall
interfere with each Lender’s right to arrange its tax affairs in whatever manner
it thinks fit and, without limiting the foregoing, no Lender shall be under any
obligation to claim any Swiss Withholding Tax refund in priority to any other
claims, relieves, credits or deductions available to it.

(l)        Defined Terms. For purposes of this Section 2.17, the term
“applicable law” includes FATCA.

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)        Each Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees, or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to 12:00 noon, Local Time, on
the date when due, in immediately available funds, without set off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at (x) in the case of
payments denominated in U.S. Dollars, its offices at 1525 W W.T. Harris Blvd,
Charlotte, NC 28262, and (y) in the case of payments denominated in a Foreign
Currency, its Eurocurrency Payment Office for such Foreign Currency, in each
case except payments to be made directly to the Swingline Lenders as expressly
provided herein and except that payments pursuant to Sections 2.15, 2.16, 2.17
and 10.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder of principal or interest in respect of any Loan shall, except as
otherwise expressly provided herein, be made in the currency of such Loan, and
all other payments hereunder and under each other Loan Document shall be made in
Euro or such other currency otherwise agreed. Notwithstanding the foregoing
provisions of this Section, if, after the making of any Borrowing in any Foreign
Currency, currency control or exchange regulations are imposed in the country
which issues such Foreign Currency with the result that such Foreign Currency no
longer exists or the applicable Borrower is not able to make payment to the
Administrative Agent for the account of the Lenders in such Foreign Currency,
then all payments to be made by such Borrower hereunder in such Foreign Currency
shall instead be made when due in Euros in an amount equal to the Euro Amount
(as of the date of repayment) of such payment due, it being the intention of the
parties hereto that such Borrower takes all risks of the imposition of any such
currency control or exchange regulations.

(b)        If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder,

 

-54-



--------------------------------------------------------------------------------

ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.

(c)        If any Lender shall, by exercising any right of set off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in Swingline Loans
and accrued interest thereon than the proportion received by any other Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Revolving Loans and participations in
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to any Loan Party or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply). Each Loan
Party consents to the foregoing and agrees, to the extent it may effectively do
so under applicable law, that any Lender acquiring a participation pursuant to
the foregoing arrangements may exercise against such Loan Party rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Loan Party in the amount of such
participation.

(d)        Unless the Administrative Agent shall have received notice from any
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that such Borrower will not make
such payment, the Administrative Agent may assume that such Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if such
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the NYFRB and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including the Overnight Foreign Currency Rate in the
case of Loans denominated in a Foreign Currency).

(e)        If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.05(d), 2.07(b), 2.18(d) or 10.03(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid, and/or
(ii) hold such amounts in a segregated account over which the Administrative
Agent shall have

 

-55-



--------------------------------------------------------------------------------

exclusive control as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of clause
(i) and (ii) above, in any order as determined by the Administrative Agent in
its discretion.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders.

(a)        If any Lender requests compensation under Section 2.15, or if any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby agree to pay (or cause the applicable Borrower to
pay) all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b)        If (i) any Lender requests compensation under Section 2.15, (ii) any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or (iii) any Lender becomes a Defaulting Lender, then the Company,
on behalf of the Borrowers, may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.04), all its interests, rights (other than its existing
rights to payments pursuant to Section 2.15 or 2.17) and obligations under the
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that
(x) the Company, on behalf of the Borrowers, shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Swingline Lenders), which consent shall not unreasonably be
withheld, (y) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Swingline Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts)
and (z) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply.

SECTION 2.20 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a)        fees shall cease to accrue on the Commitment of such Defaulting
Lender pursuant to Section 2.12(a);

 

-56-



--------------------------------------------------------------------------------

(b)        any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 10.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to any Swingline Lender
hereunder; third, as the Borrowers may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fourth, if so determined
by the Administrative Agent and the Borrowers, to be held in a deposit account
and released pro rata in order to satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement; fifth, to
the payment of any amounts owing to the Lenders or Swingline Lenders as a result
of any judgment of a court of competent jurisdiction obtained by any Lender or
Swingline Lenders against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement or under any other Loan
Document; sixth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement or under any other Loan Document; and seventh,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
the Borrowers’ obligations corresponding to such Defaulting Lender’s Swingline
Loans are held by the Lenders pro rata in accordance with the Commitments
without giving effect to clause (d) below. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to this
Section shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

(c)        the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 10.02); provided
that any waiver, amendment or other modification requiring the consent of all
Lenders or each affected Lender which affects such Defaulting Lender
disproportionately when compared to the other affected Lenders, or increases or
extends the Commitment of such Defaulting Lender, shall require the consent of
such Defaulting Lender;

(d)        if any Swingline Exposure exists at the time such Lender becomes a
Defaulting Lender then:

 

-57-



--------------------------------------------------------------------------------

  (i)

all or any part of the Swingline Exposure of such Defaulting Lender (other than
the portion of such Swingline Exposure referred to in clause (b) of the
definition of such term) shall be reallocated among the non-Defaulting Lenders
in accordance with their respective Applicable Percentages but only (A) to the
extent that the sum of all non-Defaulting Lenders’ Revolving Credit Exposures
plus such Defaulting Lender’s Swingline Exposure does not exceed the total of
all non-Defaulting Lenders’ Commitments, (B) to the extent that such
reallocation does not cause the Revolving Credit Exposure of any non-Defaulting
Lender to exceed such non-Defaulting Lender’s Commitment, and (C) if the
conditions set forth in Section 4.02 are satisfied at such time; and

 

  (ii)

if the reallocation described in clause (i) above cannot, or can only partially,
be effected, the Borrowers shall within one (1) Business Day following notice by
the Administrative Agent prepay such Swingline Exposure;

(e)        so long as such Lender is a Defaulting Lender, no Swingline Lender
shall be required to fund any Swingline Loan unless it is satisfied that the
related exposure will be one hundred percent (100%) covered by the Commitments
of the non-Defaulting Lenders;

In the event that the Administrative Agent, the Company, on behalf of the
Borrowers, and each Swingline Lender each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.

SECTION 2.21 [Reserved].

SECTION 2.22 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of any Borrower in
respect of any sum due to any Credit Party hereunder shall, notwithstanding any
judgment in a currency other than the specified currency, be discharged only to
the extent that on the Business Day following receipt by such Credit Party of
any sum adjudged to be so due in such other currency such Credit Party may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency. If the amount of the specified currency so
purchased is less than the sum originally due to such Credit Party in the
specified currency, the applicable Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Credit Party against such loss, and if the amount of
the

 

-58-



--------------------------------------------------------------------------------

specified currency so purchased exceeds (a) the sum originally due to any Credit
Party in the specified currency and (b) any amounts shared with other Lenders as
a result of allocations of such excess as a disproportionate payment to such
Lender under Section 2.18, such Credit Party agrees to remit such excess to such
Borrower.

SECTION 2.23 Designated Borrowers.

(a)        [Reserved].

(b)        The Company may at any time, upon not less than fifteen (15) Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
designate any additional Subsidiary that the Company owns, directly or
indirectly, greater than 90% of the Equity Interest of such Subsidiary (an
“Applicant Borrower”), as a Designated Borrower to receive Revolving Loans
hereunder by delivering to the Administrative Agent (which shall promptly
deliver counterparts thereof to each Lender) a duly executed notice and
agreement in substantially the form of Exhibit C (a “Designated Borrower Request
and Assumption Agreement”). The parties hereto acknowledge and agree that prior
to any Applicant Borrower becoming entitled to utilize the credit facilities
provided for herein the Administrative Agent and the Lenders shall have
(i) received such supporting resolutions, incumbency certificates, opinions of
counsel and other documents or information, in form, content and scope
reasonably satisfactory to the Administrative Agent, as may be required by the
Administrative Agent or the Required Lenders in their reasonable discretion, and
(ii) received promissory notes signed by such new Borrowers to the extent any
Lenders so require. Furthermore, no Subsidiary of the Company shall become a
Designated Borrower if (i) any Lender is not licensed to make Loans to such
Subsidiary in the jurisdiction of its organization or (ii) it is otherwise
unlawful for such Subsidiary to become a Designated Borrower or for any Lender
to make Loans to such Subsidiary as provided herein. No Lender shall be
obligated to make Loans to any Applicant Borrower or Designated Borrower if
making such Loans by such Lender would (i) be unlawful, or (ii) cause additional
costs (including Taxes) to be incurred by such Lender that would not otherwise
be reimbursable under Section 2.17 or the other provisions of this Agreement. If
the foregoing conditions have been satisfied, then promptly following receipt of
all such requested resolutions, incumbency certificates, opinions of counsel and
other documents or information, the Administrative Agent shall send a notice in
substantially the form of Exhibit D (a “Designated Borrower Notice”) to the
Company and the Lenders specifying the effective date upon which the Applicant
Borrower shall constitute a Designated Borrower for purposes hereof, whereupon
each of the Lenders agrees to permit such Designated Borrower to receive
Revolving Loans hereunder, on the terms and conditions set forth herein, and
each of the parties agrees that such Designated Borrower otherwise shall be a
Borrower for all purposes of this Agreement; provided that no Borrowing Request
may be submitted on behalf of such Designated Borrower until the date that is
five (5) Business Days after such effective date.

(c)        The Obligations of each Designated Borrower that is a Domestic
Subsidiary shall be joint and several in nature regardless of which Designated
Borrower that is a Domestic Subsidiary actually borrows Revolving Loans
hereunder or the amount of such Revolving Loans borrowed or the manner in which
the Administrative Agent or any Lender accounts for such Revolving Loans on its
books and records. The Obligations of all Foreign

 

-59-



--------------------------------------------------------------------------------

Obligors shall be several in nature. All provisions in this Agreement and each
other Loan Document shall be interpreted and applied consistently with this
Section 2.23(c), and if and where other provisions of this Agreement or any
other Loan Document conflict with the provisions of this Section 2.23(c), the
provisions of this Section 2.23(c) shall apply.

(d)        In accordance with Section 2.24, each Subsidiary that becomes a
Designated Borrower pursuant to this Section 2.23 hereby irrevocably appoints
the Company as its agent for all purposes relevant to the Loan Documents,
including (i) the giving and receipt of notices and (ii) the execution and
delivery of all documents, instruments and certificates contemplated herein and
all modifications hereto. Any acknowledgment, consent, direction, certification
or other action which might otherwise be valid or effective only if given or
taken by all Borrowers, or by each Borrower acting singly, shall be valid and
effective if given or taken only by the Company, whether or not any such other
Borrower joins therein. Any notice, demand, consent, acknowledgement, direction,
certification or other communication delivered to the Company in accordance with
the terms of this Agreement shall be deemed to have been delivered to each
Borrower.

(e)        The Company may from time to time, upon not less than fifteen
(15) Business Days’ notice from the Company to the Administrative Agent (or such
shorter period as may be agreed by the Administrative Agent in its sole
discretion), terminate a Designated Borrower’s status as such, provided that
there are no outstanding Revolving Loans payable by such Designated Borrower, or
other amounts payable by such Designated Borrower on account of any Revolving
Loans made to it, as of the effective date of such termination. The
Administrative Agent will promptly notify the Lenders of any such termination of
a Designated Borrower’s status.

(f)        If the selection of a particular Designated Borrower results (or is
reasonably anticipated to result) in amounts becoming payable under
Section 2.17, the Company, on behalf of the Borrowers, may make a written
request to the Administrative Agent for an amendment to this Agreement that
would create a separate tranche of Lenders to provide credit to such Designated
Borrower in a manner that would eliminate or minimize amounts payable under
Section 2.17. The Administrative Agent and the Lenders agree to consider such
amendment request in good faith. The Company and the applicable Designated
Borrower hereby agree to pay (or to cause the applicable Borrower to pay) all
reasonable costs and expenses incurred by the Administrative Agent or any Lender
in connection with any such amendment, subject to compliance by the Lenders with
the applicable provisions of Section 2.17(f).

(g)        Illegality. If, in any applicable jurisdiction, the Administrative
Agent or any Lender determines that any law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for the Administrative
Agent or any Lender to (i) perform any of its obligations hereunder or under any
other Loan Document, (ii) to fund or maintain its participation in any Loan or
(iii) issue, make, maintain, fund or charge interest with respect to any Loan,
in each of the foregoing cases to any Designated Borrower who is organized under
the laws of a jurisdiction other than the United States, a state thereof or the
District of Columbia, such Person shall promptly notify the Administrative
Agent, then, upon the Administrative Agent notifying the Company, and until such
notice by such Person is revoked, any obligation of such Person to issue, make,
maintain, fund or charge interest with respect to any such Loan shall

 

-60-



--------------------------------------------------------------------------------

be suspended, and to the extent required by applicable law, cancelled. Upon
receipt of such notice, the Loan Parties shall (A) repay that Person’s
participation in the Loans or other applicable Obligations on the last day of
the Interest Period for each Loan or other Obligation occurring after the
Administrative Agent has notified the Company or, if earlier, the date specified
by such Person in the notice delivered to the Administrative Agent (being no
earlier than the last day of any applicable grace period permitted by applicable
law) and (B) take all reasonable actions requested by such Person to mitigate or
avoid such illegality.

SECTION 2.24 Designation of Company as the Agent for the Borrowers. For purposes
of this Agreement, each of the Borrowers hereby designates the Company as its
agent and representative for all purposes hereunder (including with respect to
(i) any notices, demands, communications or requests under this Agreement or the
other Loan Documents and (ii) the execution and delivery of all documents,
instruments and certificates contemplated herein and all modifications hereto)
and the Company hereby accepts each such appointment. The Administrative Agent
and each Lender may regard any notice or other communication pursuant to any
Loan Document from the Company as a notice or communication from all the
Borrowers, and may give any notice or communication required or permitted to be
given to any Borrower or the Borrowers hereunder to the Company on behalf of
such Borrower or the Borrowers, with a copy to the applicable Borrower. Each
Borrower agrees that each notice, election, representation and warranty,
covenant, agreement and undertaking made on its behalf by the Company shall be
deemed for all purposes to have been made by such Borrower and shall be binding
upon and enforceable against such Borrower to the same extent as if the same had
been made directly by such Borrower. The Borrowers hereby empower and authorize
the Company, on behalf of the Borrowers, to execute and deliver to the
Administrative Agent and the Lenders the Loan Documents and all related
agreements, certificates, documents, or instruments as shall be necessary or
appropriate to effect the purposes of the Loan Documents, including, without
limitation, the Compliance Certificates. Each Borrower agrees that any action
taken by the Company or the Borrowers in accordance with the terms of this
Agreement or the other Loan Documents, and the exercise by the Company of its
powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Borrowers.

SECTION 2.25 Foreign Obligor Obligations. The obligations of each Foreign
Obligor shall be several and not joint with respect to any other Foreign
Obligor.

ARTICLE III

Representations and Warranties

The Company (and each Borrower, solely as to itself and solely with respect to
Sections 3.01, 3.02, 3.03, 3.06(b), 3.12, 3.13, 3.15 and 3.16 (solely with
respect to the penultimate sentence therein and limited to such laws applicable
to such Borrower individually and its Subsidiaries) represents and warrants to
the Lenders that:

SECTION 3.01 Organization; Powers. It (a) is duly organized or incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
organization or incorporation, (b) has all requisite power and authority and all
requisite governmental licenses,

 

-61-



--------------------------------------------------------------------------------

authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is qualified to do business in,
and is licensed and in good standing under the laws of, every jurisdiction where
such qualification is required; except in each case referred to in clause (b)(i)
or (c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

SECTION 3.02 Authorization; Enforceability. The Transactions are within its
corporate or other organizational powers and have been duly authorized by all
necessary corporate or other organizational action and, if required, stockholder
action. Each Loan Document has been duly executed and delivered by it and
constitutes a legal, valid and binding obligation of it, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions do not and
will not (a) require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority (other than the required
reporting to the Bank Indonesia by each Indonesian Borrower, which shall be
obtained or completed prior to any applicable Indonesian Borrower submitting a
Borrowing Request) or any other Person, (b) violate any applicable law, rule or
regulation of any Governmental Authority or any Organization Document of it, and
(c) conflict with or result in any material breach or contravention of, or the
creation of any material Lien under, or require any material payment to be made
under (i) any material Contractual Obligation to which it is a party or
affecting it or its properties or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which it or its properties or any of its Subsidiaries is subject.

SECTION 3.04 Financial Condition; No Material Adverse Change.

(a)        The Company has heretofore furnished to the Lenders (i) its
consolidated balance sheet and statements of income or operations, shareholders’
equity and cash flows as of and for the fiscal year ended September 30, 2018,
reported on by Deloitte and Touche LLP, independent public accountants, (ii) its
consolidated balance sheet and statements of income or operations, shareholders’
equity and cash flows as of and for the fiscal quarter and the portion of the
fiscal year ended December 31, 2018 and (iii) the internally prepared
consolidating balance sheet and statement of income or operations (which shall
not be required to be in accordance with GAAP) of Cabot Luxembourg, Cabot
Germany Cabot Switzerland, Cabot Carbon and Cabot Indonesia as of and for the
fiscal quarter and the portion of the fiscal year ended December 31, 2018,
certified by the Company’s chief financial officer. Such financial statements in
clauses (i) and (ii) above present fairly, in all material respects, the
financial position and results of operations and cash flows of the Company and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.

 

-62-



--------------------------------------------------------------------------------

(b)        Since September 30, 2018, there has been no development, event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

SECTION 3.05 Litigation and Environmental Matters.

(a) There are no actions, suits, proceedings, claims or disputes pending or, to
the knowledge of the Company after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Company or any of its Subsidiaries or against any
of their properties or revenues that (i) except as described in the Company’s
2018 Form 10-K or any subsequent Form 10-Q or Form 8-K filing prior to the
Effective Date (the “Disclosed Litigation”), could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, or
(ii) purport to affect or pertain to any Loan Document or the Transactions.

(b)        The Company and its Subsidiaries conduct in the ordinary course of
business a review of the effect of existing Environmental Laws and claims
alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Company and its Subsidiaries have reasonably concluded
that, except for the Disclosed Litigation, violation of such Environmental Laws
and claims could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

SECTION 3.06 Compliance with Laws and Agreements; No Default.

(a)        Each of the Loan Parties and their Significant Subsidiaries is in
compliance with the requirements of all laws, rules and regulations and orders,
writs and decrees of any Governmental Authority applicable to it or its
properties, except to the extent that (i) failure to comply therewith could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect and (ii) such requirement is being contested in good faith by
appropriate proceedings diligently conducted. Each Loan Party is in compliance
with all material Contractual Obligations to which such Loan Party is a party or
affecting such Loan Party or the properties of such Loan Party or any of their
respective Subsidiaries, except to the extent that failure to comply therewith
could not reasonably be expected to result in a Material Adverse Effect.

(b)        No Default has occurred and is continuing or would result from the
consummation of the Transactions.

SECTION 3.07 Investment Company Status; Margin Regulations.

(a)        Neither the Loan Parties, nor any Person Controlling the Company nor
any of its Subsidiaries is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

(b)        No Loan Party is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning

 

-63-



--------------------------------------------------------------------------------

of Regulation U of the Board), or extending credit for the purpose of purchasing
or carrying margin stock.

SECTION 3.08 Taxes. Each of the Loan Parties and their Significant Subsidiaries
has timely filed or caused to be filed all federal, state and other material Tax
returns and reports required to have been filed and have paid or caused to be
paid all federal, state and other material Taxes required to have been paid by
it, except Taxes that are being contested in good faith by appropriate
proceedings diligently conducted and for which such Loan Party or such
Significant Subsidiary, as applicable, has set aside on its books adequate
reserves. There is no proposed Tax assessment against any Loan Party or any of
their respective Subsidiaries that would, if made, have a Material Adverse
Effect.

SECTION 3.09 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by an amount that could reasonably be
expected to result in a Material Adverse Effect, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans by an amount that could reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.10 Disclosure. All information heretofore furnished by the Loan
Parties to the Administrative Agent or any Lender for purposes of or in
connection with the Loan Documents or the Transactions is, and all such
information hereafter furnished by the Loan Parties to the Administrative Agent
or any Lender will be, true and accurate in all material respects on the date as
of which such information is stated or certified. The Loan Parties have
disclosed to the Lenders in writing any and all facts known to the Company’s
management and known in good faith to the Loan Parties’ management which could
reasonably be expected to result in a Material Adverse Effect. As of the
Effective Date, all of the information included in the Beneficial Ownership
Certification is true and correct.

SECTION 3.11 Subsidiaries. Each Significant Subsidiary (a) is duly organized or
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its organization or incorporation, and (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to own or lease its assets and carry on its business,
except in each case referred to in this clause (b) to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect.

SECTION 3.12 Representations as to Foreign Obligors. Each of the Company and
each Borrower (solely as to itself) represents and warrants to the Lenders that:

(a)        Such Borrower is subject to civil and commercial laws, rules and
regulations with respect to its obligations under the Loan Documents to which it
is a party

 

-64-



--------------------------------------------------------------------------------

(collectively, the “Applicable Foreign Borrower Documents”), and the execution,
delivery and performance by such Borrower of the Applicable Foreign Borrower
Documents constitute and will constitute private and commercial acts and not
public or governmental acts. Neither any Borrower nor any of its property has
any immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) under the laws of the jurisdiction in which
such Borrower is organized or incorporated and existing in respect of its
obligations under the Applicable Foreign Borrower Documents.

(b)        The Applicable Foreign Borrower Documents are in proper legal form
under the laws, rules and regulations of the jurisdiction in which such Borrower
is organized or incorporated and existing for the enforcement thereof against
such Borrower under the laws, rules and regulations of such jurisdiction, and to
ensure the legality, validity, enforceability, priority or admissibility in
evidence of the Applicable Foreign Borrower Documents. It is not necessary to
ensure the legality, validity, enforceability, priority or admissibility in
evidence of the Applicable Foreign Borrower Documents that the Applicable
Foreign Borrower Documents be filed, registered or recorded with, or executed or
notarized before, any court or other authority in the jurisdiction in which any
Borrower is organized or incorporated and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Borrower Documents or any other document, except for (i) any such
filing, registration, recording, execution or notarization as has been made or
is not required to be made until the Applicable Foreign Borrower Document or any
other document is sought to be enforced and (ii) any charge or tax as has been
timely paid.

(c)        Subject to compliance with Section 3.13 (Swiss Non-Bank Rules), there
is no Tax imposed by any Governmental Authority in or of the jurisdiction in
which such Borrower is organized and existing either (i) on or by virtue of the
execution or delivery of the Applicable Foreign Borrower Documents or (ii) on
any payment to be made by such Borrower pursuant to the Applicable Foreign
Borrower Documents, except (A) as has been disclosed to the Administrative Agent
or (B) for Luxembourg, in case where (i) the Applicable Foreign Borrower
Documents are subject to mandatory registration within a fixed cut-off date
(délai de rigueur) and are referred to in a public deed or used before a
Luxembourg official authority or any autorité constituée or before Luxembourg
court, notably by being referred to in a writ; (ii) where the Applicable Foreign
Borrower Documents are physically attached (annexé(s)) to a public deed or any
other document(s) that require mandatory registration; (iii) in case where the
Applicable Foreign Borrower Documents are subject to registration in accordance
with a contractual agreement, where a fixed or an ad valorem registration duty
will become payable; (C) Taxes imposed by Governmental Authorities of Indonesia
on payments to be made by any Indonesian Borrower; or (D) a deduction or
withholding for or on account of Taxes imposed by the United Kingdom may be
required from any payment a UK Borrower may make under any Loan Document to a
Lender unless such Lender is:

(A)        a UK Qualifying Lender:

(i)        falling within paragraph (i)(A) of the definition of “UK Qualifying
Lender”; or

 

-65-



--------------------------------------------------------------------------------

(ii)        except where a direction has been given under section 931 of the ITA
in relation to the payment concerned, falling within paragraph (i)(B) of the
definition of “UK Qualifying Lender”; or

(iii)        falling within paragraph (ii) of the definition of “UK Qualifying
Lender”; or

(B)        a UK Treaty Lender and the payment is one specified in a direction
given by the Commissioners of Revenue & Customs under Regulation 2 of the Double
Taxation Relief (Taxes on Income) (General) Regulations 1970 (SI 1970/488).

(d)        The execution, delivery and performance of the Applicable Foreign
Borrower Documents executed by such Borrower are, under applicable foreign
exchange control regulations of the jurisdiction in which such Borrower is
organized or incorporated and existing, not subject to any notification or
authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).

SECTION 3.13 Swiss Non-Bank Rules. Each Swiss Borrower is in compliance with the
Swiss Non-Bank Rules; provided that, no Swiss Borrower shall be in breach of
this representation if its number of creditors that are not Swiss Qualifying
Banks in respect of either the Swiss 10 Non-Bank Rule or the Swiss 20 Non-Bank
Rule is exceeded solely because a Recipient has (i) made an incorrect
declaration of its status as to whether or not it is a Swiss Qualifying Bank,
(ii) failed to comply with its obligations under Section 10.04, or (iii) ceased
to be a Swiss Qualifying Bank other than as a result of any change in Applicable
Law after the date it became a Lender under this Agreement. For the purposes of
compliance with this representation, each Swiss Borrower shall assume that at
any time during the term of this Agreement there may be up to ten Swiss
Permitted Non-Qualifying Banks as Lenders (whether or not there are, at any
time, any or less of such Swiss Permitted Non-Qualifying Banks as Lenders).

SECTION 3.14 Intragroup Payments/Loans. Neither the Company nor any of the
Borrowers are a Swiss Qualifying Bank.

SECTION 3.15 Use of Proceeds. The proceeds of the Loans will be used only for
the purposes specified in Section 5.08.

SECTION 3.16 Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions. The
Company has implemented and maintains in effect policies and procedures designed
to ensure compliance by the Company, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws, Anti-Money
Laundering Laws and applicable Sanctions. The Company, its Subsidiaries and, to
the knowledge of the Company, their respective employees, officers, directors
and agents, are in compliance with Anti-Corruption Laws, Anti-Money Laundering
Laws and applicable Sanctions in all material respects (except to the extent
that (i) such noncompliance does not involve any executive officer or similar
member

 

-66-



--------------------------------------------------------------------------------

of senior management of the Company or such Subsidiary and does not represent a
systemic failure of compliance controls, (ii) the Company or such Subsidiary is
diligently taking steps to cure such noncompliance and (iii) such noncompliance
would not reasonably be expected to materially and adversely affect the Company
or such Subsidiary or result in a violation of Anti-Corruption Laws, Anti-Money
Laundering Laws or applicable Sanctions by the Administrative Agent, any Lender
or their Affiliates) and are not knowingly engaged in any activity that would
reasonably be expected to result in any Loan Party being designated as a
Sanctioned Person. None of (a) the Company, any of its Subsidiaries, any of
their respective officers or employees or, to the knowledge of any Loan Party,
any of their respective directors, or (b) to the knowledge of the Loan Parties,
any agent of such Loan Party or any of its Subsidiaries that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person so as to result in a violation of Anti-Corruption
Laws, Anti-Money Laundering Laws or Sanctions. The Transactions will not violate
any Anti-Corruption Laws, Anti-Money Laundering Laws or applicable Sanctions.

SECTION 3.17 EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

SECTION 3.18 Solvency. The Company and its consolidated Subsidiaries, taken as a
whole, are Solvent.

ARTICLE IV

Conditions

SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.02):

(a)        The Administrative Agent (or its counsel) shall have received from
each party to the Loan Documents either (i) a counterpart of this Agreement, a
Revolving Credit Note in favor of each Lender requesting a Revolving Credit Note
at least two (2) Business Days prior to the Effective Date, a Swingline Note in
favor of each Swingline Lender requesting a Swingline Note at least two
(2) Business Days prior to the Effective Date, and each other Loan Document to
which such Person is a party, signed on behalf of such Person or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy or
electronic mail transmission of a signed signature page of each Loan Document to
which such Person is a party) that such Person has signed a counterpart of each
such Loan Document.

(b)        The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of each counsel for each Loan Party (including counsel in such
jurisdiction of formation) covering such matters relating to the Loan Parties,
the Loan Documents and the Transactions as the Required Lenders shall reasonably
request and otherwise in form and substance reasonably satisfactory to the
Administrative Agent (which such opinions shall expressly permit reliance by
permitted successors and assigns of the Administrative Agent and the Lenders in
a manner agreed to by the Administrative Agent).

 

-67-



--------------------------------------------------------------------------------

(c)        The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization or incorporation, existence and good standing of
each Loan Party, the authorization of the Transactions and any other legal
matters relating to the Loan Parties, the Loan Documents and the Transactions,
all in form and substance satisfactory to the Administrative Agent and its
counsel.

(d)        The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

(e)        The Administrative Agent and the Lenders shall have received all fees
and other amounts due and payable pursuant to this Agreement on or prior to the
Effective Date, including, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Borrowers
hereunder.

(f)        The Administrative Agent shall have received the financial statements
referred to in Section 3.04(a).

(g) The Administrative Agent and the Lenders shall have received at least three
(3) Business Days prior to the Effective Date, (i) all documentation and other
information reasonably requested by the Lenders or the Administrative Agent
under applicable “know your customer” and any Anti-Money Laundering Laws,
including the Act, (ii) a Beneficial Ownership Certification in relation to each
Loan Party (or a certification that such Loan Party qualifies for an express
exclusion from the “legal entity customer” definition under the Beneficial
Ownership Regulations), and (iii) such other documents and instruments as are
customary for transactions of this type or as they may reasonably request.

(h)        The Administrative Agent shall have received evidence that all
corporate, governmental and third party approvals necessary or, in the
reasonable discretion of the Administrative Agent, advisable in connection with
the financing contemplated hereby and the continuing operations of the Company
and its Subsidiaries shall have been obtained and be in full force and effect.

(i)        The Administrative Agent shall have received a certificate, in form
and substance reasonably satisfactory to the Administrative Agent, and certified
as accurate by a Financial Officer of the Company that after giving effect to
the Transactions, the Company and its consolidated Subsidiaries, taken as a
whole, are Solvent.

(j)        [Reserved].

(k)        The Administrative Agent shall have received such other documents as
the Administrative Agent or the Required Lenders (through the Administrative
Agent) may reasonably request.

The Administrative Agent shall notify the Company, the Borrowers, and the
Lenders of the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing,

 

-68-



--------------------------------------------------------------------------------

the obligations of the Lenders to make Loans hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 10.02) at or prior to 3:00 p.m., New York City time, on
May 23, 2019 (and, in the event such conditions are not so satisfied or waived,
the Commitments shall terminate at such time).

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:

(a)        The representations and warranties of the Loan Parties set forth in
the Loan Documents (other than the representations and warranties set forth in
Sections 3.04(b), 3.05 and 3.09 with respect to any Borrowing after the
Effective Date) shall be true and correct in all material respects (or in all
respects if the applicable representation or warranty is already qualified by
concepts of materiality) on and as of the date of such Borrowing.

(b)        At the time of and immediately after giving effect to such Borrowing,
no Default shall have occurred and be continuing.

(c)        The Administrative Agent shall have received a Borrowing Request in
accordance with Section 2.03, or Section 2.08, as applicable.

(d)        In the case of a Borrowing by an Indonesian Borrower, the
Administrative Agent shall have received from such Indonesian Borrower documents
evidencing the filing of reports on the borrowings as contemplated by this
Agreement with: (i) Bank Indonesia, as required under Bank Indonesia Regulation
No. 21/2/PBI/2019 concerning Foreign Exchange Flow and (ii) Coordination of Team
of PKLN as required under Presidential Decree No. 39 of 1991 concerning
Coordination of Management of Offshore Commercial Loans, and (iii) Department of
Finance, as required under Ministry of Finance Regulation No.261/MK/IV/5/1973
concerning the Guidelines in Receiving Offshore Borrowings, as lastly amended by
Ministry of Finance Regulation No. 279/KMK.01/1991.

(e)        In the case of a Borrowing by an Indonesian Borrower, the Indonesian
version of this Agreement has been executed by the parties to this Agreement.

(f)        The Administrative Agent shall have received a Notice of Account
Designation specifying the account or accounts to which the proceeds of any
Loans made on or after the Effective Date are to be disbursed.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Loan Parties on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section.

SECTION 4.03 Initial Credit Event for each Additional Borrower. The obligation
of each Lender to make Loans to any Designated Borrower that becomes a
Designated Borrower after the Effective Date is subject to the satisfaction of
the following conditions:

(a)        The Administrative Agent (or its counsel) shall have received such
Designated Borrower’s Designated Borrower Request and Assumption Agreement duly
executed by all parties thereto.

 

-69-



--------------------------------------------------------------------------------

(b)        The Administrative Agent shall have received such documents
(including such legal opinions) as the Administrative Agent or its counsel may
reasonably request relating to the formation, existence and good standing of
such Designated Borrower, the authorization of the Transactions insofar as they
relate to such Designated Borrower and any other legal matters relating to such
Designated Borrower, its Designated Borrower Request and Assumption Agreement or
such Transactions, including, with respect to any Designated Borrower organized
under the laws of any jurisdiction outside of the United States of America, a
legal opinion from such Designated Borrower’s counsel in such jurisdiction, all
in form and substance satisfactory to the Administrative Agent and its counsel.

(c)        The Administrative Agent and the Lenders shall have received (i) all
documentation and other information reasonably requested by the Lenders or the
Administrative Agent under applicable “know your customer” and any Anti-Money
Laundering Laws, including the Act and (ii) a Beneficial Ownership Certification
in relation to such Designated Borrower (or a certification that such Designated
Borrower qualifies for an express exclusion from the “legal entity customer”
definition under the Beneficial Ownership Regulations).

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Company (and each Borrower, solely as to itself and solely with
respect to Sections 5.05(b), 5.06(b), 5.08, 5.09 and 5.10) covenants and agrees
with the Lenders that:

SECTION 5.01 Financial Statements and Other Information. The Company will
furnish to the Administrative Agent and each Lender:

(a)        within seven (7) Business Days following the date such information is
filed with the SEC, and in any event not later than ninety-seven (97) days after
the end of each fiscal year of the Company, its audited consolidated balance
sheet and related statements of income or operations, shareholders’ equity and
cash flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
Deloitte & Touche LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit) to the effect
that such consolidated financial statements present fairly in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP;

(b)        within seven (7) Business Days following the date such information is
filed with the SEC, and in any event not later than fifty-two (52) days after
the end of each of the first three (3) fiscal quarters of each fiscal year of
the Company, (i) its consolidated balance sheet and related statements of income
or operations, shareholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, and (ii) the internally prepared

 

-70-



--------------------------------------------------------------------------------

consolidating balance sheets and statements of income or operations for each of
Cabot Luxembourg, Cabot Germany, Cabot Switzerland, Cabot Carbon, Cabot
Indonesia and Cabot Asia Pacific, all certified by a Financial Officer of the
Company as presenting fairly in all material respects, and, in the case of
clause (i) above, the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP, as of such dates and for such periods, in each case, subject to
normal year-end audit adjustments and the absence of footnotes;

(c)        concurrently with any delivery of financial statements under clause
(a) or (b) above, a duly completed Compliance Certificate signed by a Financial
Officer of the Company;

(d)        promptly after the same become available, copies of all periodic and
other reports, proxy statements and other materials filed by the Company or any
Subsidiary with the SEC or with any national securities exchange, or distributed
by the Company to its shareholders generally, as the case may be;

(e)        promptly, and in any event within seven (7) Business Days after
receipt thereof by the Company or any Subsidiary, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
foreign jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
the Company or any Subsidiary; and

(f)        promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Company or any Subsidiary, or compliance with the terms of the Loan Documents,
as the Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to clauses (a), (b) or (d) of this
Section (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet;
or (ii) on which such documents are posted on the Company’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (x) the Company
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests the Company to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (y) the Company shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Company with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

-71-



--------------------------------------------------------------------------------

SECTION 5.02 Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a)        the occurrence of any Default;

(b)        the occurrence of any ERISA Event (other than an ERISA Event under
any of clauses (j), (l) or (m) of the definition thereof that could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect);

(c)        any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary not otherwise reported in the
Company’s SEC filings;

(d)        any published announcement by Moody’s or S&P of any change or
possible change in the rating established or deemed to have been established for
the Index Debt;

(e)        any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect, including (i) breach or
non-performance of, or any default under, a Contractual Obligation of the
Company or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Company or any Subsidiary and any
Governmental Authority; and (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Company or any
Subsidiary, including pursuant to any applicable Environmental Laws;

(f)        promptly upon the request thereof, such other information and
documentation required under applicable “know your customer” rules and
regulations, the PATRIOT Act or any applicable Anti-Money Laundering Laws or
Anti-Corruption Laws, in each case as from time to time reasonably requested by
the Administrative Agent or any Lender; and

(g)        any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03 Existence; Conduct of Business. It will, and will cause each of its
Subsidiaries to, (a) preserve, renew and keep in full force and effect its legal
existence, (b) preserve, renew and keep in full force and effect its good
standing under the laws of the jurisdiction of its organization or incorporation
except as permitted under Section 6.02, (c) take all reasonable action to
maintain all rights, licenses, permits, privileges and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (d) preserve and renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect; provided that the foregoing

 

-72-



--------------------------------------------------------------------------------

shall not prohibit any merger, consolidation, sale, liquidation or dissolution
permitted under Section 6.02.

SECTION 5.04 Payment of Obligations. It will, and will cause each of its
Subsidiaries to, pay its material obligations and liabilities, including (a) all
Tax liabilities, except where (i) the validity or amount thereof is being
contested in good faith by appropriate proceedings diligently conducted and
(ii) such Loan Party or such Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP, (b) all lawful material
claims which, if unpaid, would by law become a Lien upon its property (other
than Liens permitted by Section 6.01), and (c) all Indebtedness, as and when due
and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness.

SECTION 5.05 Maintenance of Properties; Insurance.

(a)        It will, and will cause each of its Subsidiaries to, (i) keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, and (ii) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; provided that nothing in Section 5.05(a) shall prevent the Company or
any Subsidiary from discontinuing the operations and maintenance of any of its
properties or those of its Subsidiaries if such discontinuance is, in the
judgment of the Company or such Subsidiary, desirable in the conduct of its or
their business and which do not in the aggregate cause a Material Adverse
Effect. Except as provided above, the Company shall maintain direct ownership of
the majority of the tangible and intangible assets employed in connection with
the Company’s United States domestic carbon black business.

(b)        It will, and will cause each of its Significant Subsidiaries to,
maintain, with financially sound and reputable insurance companies that are not
Affiliates of the Company, insurance in such amounts and against such risks as
are customarily maintained by companies engaged in the same or similar
businesses.

SECTION 5.06 Books and Records; Inspection Rights.

(a)        It will, and will cause each of its Subsidiaries to, keep proper
books of record and account in which full, true and correct entries in
conformity with GAAP are made of all financial dealings and transactions in
relation to its business and activities.

(b)        It will, and will cause each of its Subsidiaries to, permit any
representatives and independent contractors designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and accounts with its directors, officers and
independent accountants, all at the expense of the Borrowers and at such
reasonable times during normal business hours and not more than once each fiscal
year; provided that if an Event of Default has occurred and is continuing, such
representatives and independent contractors may do any of the foregoing at the
expense of the Borrowers at any time during normal business hours and without
prior notice.

 

-73-



--------------------------------------------------------------------------------

SECTION 5.07 Compliance with Laws. It will, and will cause each of its
Subsidiaries to, comply with all laws, rules and regulations and orders,
injunctions, writs and decrees of any Governmental Authority applicable to it or
its property, except where (a) the failure to do so could not reasonably be
expected to result in a Material Adverse Effect and (b) the requirement to do so
is being contested in good faith by appropriate proceedings diligently
conducted. The Company will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Company, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws, Anti-Money Laundering Laws and applicable Sanctions.

SECTION 5.08 Use of Proceeds. The proceeds of the Loans will be used (i) for the
repatriation of earnings of the Company’s Foreign Subsidiaries to the United
States, (ii) the repayment of Indebtedness of any Borrower or Subsidiary of a
Borrower owing to the Company or any of its Subsidiaries and (iii) for working
capital and general corporate purposes (including capital expenditures). No
Borrower will request any Borrowing, and no Borrower shall use the proceeds of
any Borrowing, and each Loan Party shall ensure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use the
proceeds of any Borrowing (a) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws or Anti-Money
Laundering Laws, (b) for the purpose of funding, financing or facilitating any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country, to the extent such activities, businesses or transaction
would be prohibited by Sanctions if conducted by a corporation incorporated in
the United States or in a European Union member state, or (c) in any other
manner that would result in the violation of any Sanctions applicable to any
party hereto.

SECTION 5.09 Swiss Non-Bank Rules. Each Swiss Borrower will ensure that it
remains at all times in compliance with the Swiss Non-Bank Rules; provided that
a Swiss Borrower shall not be in breach of this representation if its number of
creditors that are not Swiss Qualifying Banks in respect of either the Swiss 10
Non-Bank Rule or the Swiss 20 Non-Bank Rule is exceeded solely because a
Recipient has (i) made an incorrect declaration of its status as to whether or
not it is a Swiss Qualifying Bank, (ii) failed to comply with its obligations
under Section 10.04, or (iii) ceased to be a Swiss Qualifying Bank other than as
a result of any change in Applicable Law after the date it became a Lender under
this Agreement. For the purposes of compliance with this covenant, each Swiss
Borrower shall assume that at any time during the term of this Agreement there
may be up to ten Swiss Permitted Non-Qualifying Banks as Lenders (whether or not
there are, at any time, any or less of such Swiss Permitted Non-Qualifying Banks
as Lenders).

SECTION 5.10 Indonesian Translation; Indonesian Statement Letters. This
Agreement is executed in a text using the English language and the Indonesian
language. Both texts are the same and effective as of the execution of this
Agreement. Each of the parties hereto agrees that if there is any conflict
between the English language text and the Indonesian language text of this
Agreement, the English language text shall, to the extent permitted by
applicable law, prevail. Each of the parties hereto confirms that it has read
and understood the content and consequences of this Agreement and has no
objection if the English language text prevails in the event of any such
conflict. Each Indonesian Borrower will use commercially reasonable efforts to
provide the Administrative Agent, within 30 days of the Effective Date (or such
later date as the

 

-74-



--------------------------------------------------------------------------------

Administrative Agent may agree to in its sole discretion), with statement
letters (surat keterangan) from the relevant district court, Indonesian National
Arbitration Board, and commercial court having jurisdiction over the Indonesian
Borrowers stipulating that the Indonesian Borrowers are not undergoing legal
proceeding and the process of suspension of payments of creditor liabilities
(known as Penundaan Kewajiban Pembayaran Utang or PKPU) or bankruptcy
proceedings (known as Kepailitan) as a defaulting borrower, respectively.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Company covenants and agrees with the Lenders that:

SECTION 6.01 Liens. It will not, and will not permit any of its Subsidiaries to,
create, incur, assume or permit to exist any Lien on any property, asset or
revenue now owned or hereafter acquired by it, except:

(a)        Permitted Encumbrances;

(b)        Liens on any property or asset of the Company or any Subsidiary
existing on the date hereof and set forth in Schedule 6.01; provided that
(i) such Lien shall not apply to any other property or asset of the Company or
any Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

(c)        any Lien existing on any property or asset of a Person prior to the
acquisition thereof by the Company or any Subsidiary or prior to merger or
consolidation of such Person into the Company or any Subsidiary, or existing on
any property or asset of any Person that becomes a Subsidiary after the date
hereof prior to the time such Person becomes a Subsidiary; provided that, in
each case, (i) such Lien is not created in contemplation of or in connection
with such acquisition, merger or consolidation or such Person becoming a
Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may;

(d)        Liens securing purchase money Indebtedness; provided that (i) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (ii) the Indebtedness secured thereby does not exceed
the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(e)        any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;

(f)        leases or subleases granted to others not interfering in any material
respect with the business of the Company or any Subsidiary;

 

-75-



--------------------------------------------------------------------------------

(g)        Liens created or deemed to exist in connection with a Securitization
Transaction (including any related filings of any UCC financing statements (or
equivalent filings, registrations or agreements in foreign jurisdictions))
securing Indebtedness in an aggregate amount not to exceed $200,000,000 during
the term of this Agreement, but only to the extent that any such Lien relates to
the applicable property actually sold, contributed, financed or otherwise
conveyed or pledged pursuant to such transaction;

(h)        normal and customary rights of setoff upon deposits of cash in favor
of banks or other depository institutions;

(i)        Liens on commodities subject to any arrangement permitted under
Section 6.03;

(j)        Liens securing Indebtedness (for working capital purposes) of any
Foreign Subsidiary, but only to the extent that any such Lien relates to the
property or assets of such Foreign Subsidiary;

(k)        Liens arising pursuant to any Swap Agreement;

(l)        any Lien arising out of the refinancing, extension, renewal or
refunding of any Indebtedness secured by any Lien permitted by any of the
foregoing clauses of this Section, provided that such Indebtedness is not
increased and is not secured by any additional assets;

(m)        Liens arising in the ordinary course of business that (i) do not
secure Indebtedness, (ii) do not secure any single obligation exceeding
$50,000,000 and (iii) do not in the aggregate materially detract from the value
of the assets of the Company or any Subsidiary or materially impair the use
thereof in the operation of its business;

(n)        Liens on cash collateral created hereunder in favor of any Credit
Party; and

(o)        Liens not otherwise permitted by the foregoing clauses of this
Section securing Indebtedness in an aggregate principal amount at any time
outstanding not to exceed ten percent (10%) of Consolidated Tangible Net Worth.

SECTION 6.02 Fundamental Changes. It will not, and will not permit any of its
Subsidiaries to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of its assets, or all or substantially all of the Equity
Interests of any Subsidiary (in each case, whether now owned or hereafter
acquired), or divide, liquidate or dissolve, except that, if at the time thereof
and immediately after giving effect thereto no Default shall have occurred and
be continuing:

(a)        any Subsidiary (i) that is not a Borrower may merge with the Company,
provided that the Company shall be the continuing or surviving Person, (ii) may
merge with any Borrower, provided that such Borrower shall be the continuing or
surviving Person, or (iii) that is not a Borrower may merge with or into any
other Subsidiary that is not a Borrower;

 

-76-



--------------------------------------------------------------------------------

(b)        any Subsidiary may sell, transfer, lease or otherwise dispose of all
or substantially all of its assets (upon voluntary liquidation or otherwise) to
the Company or to another Subsidiary; provided that if the transferor in such a
transaction is a Borrower, then the transferee must be a Borrower; and

(c)        the Company may sell, transfer, lease or otherwise dispose of its
assets, or any Subsidiary may sell, transfer, lease or otherwise dispose of all
or substantially all of its assets, so long as the aggregate net book value of
all such assets sold, transferred, leased or otherwise disposed of by the
Company and its Subsidiaries in all transactions occurring from and after the
date of this Agreement shall not exceed an amount equal to twenty-five percent
(25%) of Consolidated Total Tangible Assets, measured as the sum of the
percentages for each such transaction, in each case based upon the Consolidated
Total Tangible Assets as of the end of the most recently completed fiscal year
prior to the applicable sale, transfer, lease or other disposition.

SECTION 6.03 Investments, Loans, Advances, Guarantees and Acquisitions. It will
not, and will not permit any of its Subsidiaries to, make any Investment where
the aggregate consideration for such Investment exceeds $200,000,000, other than
Permitted Investments and Permitted Acquisitions.

SECTION 6.04 Transactions with Affiliates. It will not, and will not permit any
of its Subsidiaries to, enter into any transaction of any kind with any
Affiliate of the Company, whether or not in the ordinary course of business,
other than (a) reasonable and customary fees paid to members of the board of
directors of the Company and its Subsidiaries, (b) transactions otherwise
expressly permitted hereunder between the Company or any Subsidiary and any such
Affiliate or (c) on fair and reasonable terms substantially as favorable to the
Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate.

SECTION 6.05 Financial Covenant. It will not permit the Consolidated Leverage
Ratio as of the last day of any Reference Period to be greater than 3.50:1.00;
provided, however, that at the election of the Company (prior written notice of
which shall be given to the Administrative Agent), following the consummation of
any Material Acquisition, the Consolidated Leverage Ratio (x) as at the end of
the fiscal quarter in which such Material Acquisition occurs and the three
fiscal quarters immediately thereafter, shall not be greater than 4.00:1.00 and
(y) as at the end of any fiscal quarter thereafter, shall not be greater than
3.50:1.00.

SECTION 6.06 Organization Documents. It will not, and will not permit any of its
Subsidiaries to, amend, modify or change its Organization Documents in any
manner which could materially adversely affect the rights of the Credit Parties
under the Loan Documents.

SECTION 6.07 Use of Proceeds. It will not, and will not permit any of its
Subsidiaries to, use any part of the proceeds of any Loan to be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, for
any purpose that entails a violation of any of the Regulations of the Board
(including Regulations T, U and X), including to purchase or carry margin stock
(within the meaning of Regulation U) other than stock of the Company or to
extend

 

-77-



--------------------------------------------------------------------------------

credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.

SECTION 6.08 Subsidiary Indebtedness. It will not permit, at any time, the
aggregate Indebtedness of all Subsidiaries (excluding Indebtedness of a
Subsidiary owing to a Borrower or to another Subsidiary but including the
Indebtedness under this Agreement) to exceed 30% of Total Capitalization.

ARTICLE VII

Events of Default

SECTION 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a)        any Loan Party shall fail to pay any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or
otherwise;

(b)        any Loan Party shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) days;

(c)        any representation or warranty made or deemed made by or on behalf of
any Loan Party or any Subsidiary in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect (or in any respect if such representation or warranty is already
qualified by concepts of materiality) when made or deemed made;

(d)        (i) any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.03(a), 5.06(b), 5.08, 5.09 or 5.10
or in Article VI applicable to such Loan Party, or (ii) the Company shall fail
to observe or perform any covenant, condition or agreement contained in
Section 5.01 or 5.02 and such failure shall continue unremedied for a period of
five (5) Business Days after the earlier of any of the chief executive officer,
president or any Financial Officer of the Company becoming aware of such failure
or notice thereof by the Administrative Agent;

(e)        any Loan Party shall fail to observe or perform any covenant,
condition or agreement applicable to such Loan Party contained in any Loan
Document (other than those specified in clause (a), (b) or (d) of this Article),
and such failure shall continue unremedied for a period of thirty (30) days
after written notice from the Administrative Agent;

(f)        any Loan Party or any Significant Subsidiary (i) shall fail to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) in respect of any Indebtedness or Guarantee
(other than any Indebtedness or

 

-78-



--------------------------------------------------------------------------------

Guarantee in connection with the JPM Credit Agreement) having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $50,000,000, or (ii) shall fail to observe or perform
any other agreement or condition relating to any such Indebtedness or Guarantee
(other than any Indebtedness or Guarantee in connection with the JPM Credit
Agreement) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $50,000,000 or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause, or
to permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded;

(g)        any “event of default” shall occur under the terms of the JPM Credit
Agreement, including as a result of the failure to make any payment when due or
upon the date of maturity, termination or expiration of the JPM Credit Agreement
(other than any such “event of default” under the JPM Credit Agreement which is
cured or waived (including as a result of any amendment) under or with respect
to the JPM Credit Agreement; provided that such cure or waiver under or with
respect to JPM Credit Agreement shall not be deemed to cure or waive any Event
of Default arising under the other provisions of this Section 7.01);

(h)        an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Loan Party or any Significant Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or any Significant Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed or unstayed for sixty (60) days or an order
or decree approving or ordering any of the foregoing shall be entered;

(i)        any Loan Party or any Significant Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or any Significant Subsidiary
or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;

(j)        any Loan Party or any Significant Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

 

-79-



--------------------------------------------------------------------------------

(k)        one or more final judgments for the payment of money in an aggregate
amount in excess of $50,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage) shall
be rendered against any Loan Party or any Subsidiary and (i) the same shall
remain undischarged for a period of ten (10) consecutive days during which
execution shall not be effectively stayed by reason or pending appeal or
otherwise, or (ii) any action shall be legally taken by a judgment creditor to
attach or levy upon any assets of any Loan Party or any Subsidiary to enforce
any such judgment;

(l)        an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
$50,000,000 from and after the Effective Date;

(m)        a Change in Control shall occur; or

(n)        any material provisions of any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, shall cease to be in
full force and effect; or any Loan Party or any other Person shall contest in
any manner the validity or enforceability of any material provision of any Loan
Document; or any Loan Party shall deny that it has any or further liability or
obligation under any material provisions of any Loan Document, or shall purport
to revoke, terminate or rescind any material provision of any Loan Document;

then, and in every such event (other than an event with respect to any Loan
Party described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the written request of the Required Lenders shall, by notice to the
Borrowers and the Company, take any or all of the following actions, at the same
or different times: (i) terminate the Commitments (including the Swingline
Commitments), and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers;
and in case of any event with respect to any Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other Obligations of the Borrowers accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers.

ARTICLE VIII

The Administrative Agent

SECTION 8.01 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Wells Fargo to act on its behalf as the Administrative Agent hereunder
and under the

 

-80-



--------------------------------------------------------------------------------

other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Except as provided in Sections
8.06(b) the provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and no Loan Party nor any Subsidiary
thereof shall have rights as a third-party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

SECTION 8.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Loan Parties or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

SECTION 8.03 Exculpatory Provisions.

(a)        The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder and thereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

 

  (i)

shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

  (ii)

shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may affect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

-81-



--------------------------------------------------------------------------------

  (iii)

shall not, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Loan Parties or any of their respective
Subsidiaries or Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

(b)        The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, under
the circumstances as provided in Section 7.01 and Section 10.02) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final non-appealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
a Loan Party or a Lender.

(c)        The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

SECTION 8.04 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

SECTION 8.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise

 

-82-



--------------------------------------------------------------------------------

its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Credit Facility as well as activities as Administrative Agent. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

SECTION 8.06 Resignation of Administrative Agent.

(a)        The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrowers (or the Company, on behalf of the
Borrowers). Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrowers (or the Company, on
behalf of the Borrowers), to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that in no event
shall any such successor Administrative Agent be a Defaulting Lender. Whether or
not a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b)        If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company, on
behalf of the Borrowers, and such Person, remove such Person as Administrative
Agent and, in consultation with the Company, on behalf of the Borrowers, appoint
a successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

(c)        With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable), (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than any rights to indemnity payments owed to the retiring or
removed Administrative Agent), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan

 

-83-



--------------------------------------------------------------------------------

Documents. The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.03 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

(d)        Any resignation by, or removal of, Wells Fargo as Administrative
Agent pursuant to this Section shall also constitute its resignation as a
Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Swingline Lender, and (ii) the retiring Swingline Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents.

SECTION 8.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder. Each Lender, by
delivering its signature page to this Agreement on the Effective Date, or
delivering its signature page to an Assignment and Assumption or any other Loan
Document pursuant to which it shall become a Lender hereunder, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Loan
Document and each other document required to be delivered to, or be approved by
or satisfactory to, the Administrative Agent or the Lenders on the Effective
Date.

SECTION 8.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent or a Lender hereunder.

SECTION 8.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Loan Party)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

 

-84-



--------------------------------------------------------------------------------

(a)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.12, 2.13, 2.15, 2.17 and 10.03) allowed in
such judicial proceeding; and

(b)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each other Secured Party to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due to it, in its capacity as the Administrative
Agent, under the Loan Documents (including under Section 10.03). Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

SECTION 8.10 Certain ERISA Matters.

(a)        Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of any Loan Party, that at least one of the following is and will be
true:

 

  (i)

such Lender is not using “plan assets” (within the meaning of Plan Asset
Regulations) of one or more Benefit Plans with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans or the
Commitments;

 

  (ii)

the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in,

 

-85-



--------------------------------------------------------------------------------

 

administration of and performance of the Loans, the Commitments and this
Agreement;

 

  (iii)

(A) such Lender is an investment fund managed by a “Qualified Professional Asset
Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement; or

 

  (iv)

such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)        In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrowers or any other Loan Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

ARTICLE IX

Guaranty

SECTION 9.01 Guaranty. The Guarantor hereby absolutely, irrevocably and
unconditionally guarantees as a primary obligor and not merely as a surety to
the Administrative Agent for the benefit of the Credit Parties, and their
respective permitted successors, endorsees, transferees and assigns, the prompt
payment and performance of all Obligations of the Borrowers and their
Subsidiaries, whether primary or secondary (whether by way of endorsement or
otherwise), whether now existing or hereafter arising, whether or not from time
to time reduced or extinguished (except by payment thereof) or hereafter
increased or incurred, whether enforceable or unenforceable as against the
Borrowers or any of their Subsidiaries, whether or not discharged, stayed or
otherwise affected by any Debtor Relief Law or proceeding thereunder,

 

-86-



--------------------------------------------------------------------------------

whether created directly with the Administrative Agent or any other Credit Party
or acquired by the Administrative Agent or any other Credit Party through
assignment or endorsement or otherwise, whether matured or unmatured, whether
joint or several, as and when the same become due and payable (whether at
maturity or earlier, by reason of acceleration, mandatory repayment or
otherwise), in accordance with the terms of any such instruments evidencing any
such obligations, including all renewals, extensions or modifications thereof
(all of the foregoing being hereafter collectively referred to as the
“Guaranteed Obligations”).

SECTION 9.02 Bankruptcy Limitations on the Guarantor. Notwithstanding anything
to the contrary contained in Section 9.01, it is the intention of the Guarantor
and the Credit Parties that, in any proceeding involving the bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors, dissolution
or insolvency or any similar proceeding with respect to the Guarantor or its
assets, the amount of the Guarantor’s obligations with respect to the Guaranteed
Obligations (or any other obligations of the Guarantor to the Credit Parties)
shall be equal to, but not in excess of, the maximum amount thereof not subject
to avoidance or recovery by operation of Debtor Relief Laws. To that end, the
Guarantor’s obligations with respect to the Guaranteed Obligations (or any other
obligations of the Guarantor to the Credit Parties) or any payment made pursuant
to such Guaranteed Obligations (or any other obligations of the Guarantor to the
Credit Parties) would, but for the operation of the first sentence of this
Section 9.02, be subject to avoidance or recovery in any such proceeding under
Debtor Relief Laws, the amount of the Guarantor’s obligations with respect to
the Guaranteed Obligations (or any other obligations of the Guarantor to the
Credit Parties) shall be limited to the largest amount which, after giving
effect thereto, would not, under Debtor Relief Laws, render the Guarantor’s
obligations with respect to the Guaranteed Obligations (or any other obligations
of the Guarantor to the Credit Parties) unenforceable or avoidable or otherwise
subject to recovery under Debtor Relief Laws. To the extent any payment actually
made pursuant to the Guaranteed Obligations exceeds the limitation of the first
sentence of this Section 9.02 and is otherwise subject to avoidance and recovery
in any such proceeding under Debtor Relief Laws, the amount subject to avoidance
shall in all events be limited to the amount by which such actual payment
exceeds such limitation and the Guaranteed Obligations as limited by the first
sentence of this Section 9.02 shall in all events remain in full force and
effect and be fully enforceable against the Guarantor. The first sentence of
this Section 9.02 is intended solely to preserve the rights of the Credit
Parties hereunder against the Guarantor in such proceeding to the maximum extent
permitted by Debtor Relief Laws and neither the Guarantor, the Borrowers, any
other Guarantor nor any other Person shall have any right or claim under such
sentence that would not otherwise be available under Debtor Relief Laws in such
proceeding.

SECTION 9.03 No Subrogation. Notwithstanding any payment or payments by the
Guarantor hereunder, or any setoff or application of funds of the Guarantor by
the Administrative Agent or any other Credit Party, or the receipt of any
amounts by the Administrative Agent or any other Credit Party with respect to
any of the Guaranteed Obligations, the Guarantor shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any other Credit
Party against the Borrowers or against any collateral security held by the
Administrative Agent or any other Credit Party for the payment of the Guaranteed
Obligations nor shall the Guarantor seek any reimbursement or contribution from
the Borrowers in respect of payments made by the Guarantor in connection with
the Guaranteed Obligations, until all amounts owing to the Administrative Agent
and the Credit Parties on

 

-87-



--------------------------------------------------------------------------------

account of the Guaranteed Obligations (other than contingent indemnification
obligations) are indefeasibly paid in full in cash and the Commitments are
terminated. If any amount shall be paid to the Guarantor on account of such
subrogation reimbursement or contribution rights at any time when all of such
Guaranteed Obligations shall not have been indefeasibly paid in full, such
amount shall be held by the Guarantor in trust for the Administrative Agent,
segregated from other funds of the Guarantor, and shall, forthwith upon receipt
by the Guarantor, be turned over to the Administrative Agent in the exact form
received by the Guarantor (duly endorsed by the Guarantor to the Administrative
Agent, if required) to be applied against the Guaranteed Obligations, whether
matured or unmatured, in such order as set forth in this Agreement.

SECTION 9.04 Nature of Guaranty.

(a)        The Guarantor agrees that this Guaranty is a continuing,
unconditional guaranty of payment and performance and not of collection, and
that its obligations under this Guaranty shall be primary, absolute and
unconditional, irrespective of, and unaffected by:

 

  (i)

the genuineness, legality, validity, regularity, enforceability or any future
amendment of, or change in, or supplement to, this Agreement or any other Loan
Document, or any other agreement, document or instrument to which the Borrowers,
the Guarantor or any of its respective Subsidiaries or Affiliates is or may
become a party, (including any increase in the Obligations resulting from any
extension of additional credit or otherwise);

 

  (ii)

any action under or in respect of this Agreement or any other Loan Document in
the exercise of any remedy, power or privilege contained therein or available to
any of them at law, in equity or otherwise, or waiver or refraining from
exercising any such remedies, power or privileges (including any manner of sale,
disposition or any application of any sums by whomever paid or however realized
to any Guaranteed Obligations owing by the Borrowers or the Guarantor to the
Administrative Agent or any other Credit Party in such manner as the
Administrative Agent or any other Credit Party shall determine in its reasonable
discretion);

 

  (iii)

the absence of any action to enforce this Guaranty, this Agreement, or any other
Loan Document or the waiver or consent by the Administrative Agent or any other
Credit Party with respect to any of the provisions of this Guaranty, this
Agreement or any other Loan Document;

 

  (iv)

the existence, value or condition of, or failure to perfect its Lien against,
any security for, if any, or other guaranty of the Guaranteed Obligations or any
action, or the absence of any action, by the Administrative Agent or any other
Credit Party in respect of such security, if any, or guaranty (including,
without limitation, the release of any such security or guaranty);

 

-88-



--------------------------------------------------------------------------------

  (v)

any structural change in, restructuring of or other similar organizational
change of the Borrowers, the Guarantor, any other guarantors or any of their
respective Subsidiaries or Affiliates; or

 

  (vi)

any other action or circumstances which might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor;

 

  (vii)

it being agreed by the Guarantor that, subject to the first sentence of
Section 9.02, its obligations under this Guaranty shall not be discharged until
the final indefeasible payment and performance, in full, of the Guaranteed
Obligations (other than contingent indemnification obligations) and the
termination of the Commitments.

(b)        The Guarantor represents, warrants and agrees that the Guaranteed
Obligations and its obligations under this Guaranty are not and shall not be
subject to any counterclaims, offsets or defenses of any kind (other than the
defense of payment) against the Administrative Agent, the other Credit Parties
or the Borrowers whether now existing or which may arise in the future.

(c)        The Guarantor hereby agrees and acknowledges that the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Guaranty, and all dealings among the Borrowers and the Guarantor, on
the one hand, and the Administrative Agent and the other Credit Parties, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon this Guaranty.

SECTION 9.05 Waivers. To the extent permitted by applicable law, the Guarantor
expressly waives all of the following rights and defenses (and agrees not to
take advantage of or assert any such right or defense):

(a)        any rights it may now or in the future have under any statute, or at
law or in equity, or otherwise, to compel the Administrative Agent or any other
Credit Party to proceed in respect of the Guaranteed Obligations against the
Borrowers or any other Person or against any security for or other guaranty of
the payment and performance of the Guaranteed Obligations before proceeding
against, or as a condition to proceeding against, the Guarantor;

(b)        any defense based upon the failure of the Administrative Agent or any
other Credit Party to commence an action in respect of the Guaranteed
Obligations against the Borrowers, the Guarantor, any other guarantor or any
other Person or any security for the payment and performance of the Guaranteed
Obligations;

(c)        any right to insist upon, plead or in any manner whatever claim or
take the benefit or advantage of, any appraisal, valuation, stay, extension,
marshalling of assets or redemption laws, or exemption, whether now or at any
time hereafter in force, which may delay, prevent or otherwise affect the
performance by the Guarantor of its obligations under, or the enforcement by the
Administrative Agent or the other Credit Parties of this Guaranty;

 

-89-



--------------------------------------------------------------------------------

(d)        any right of diligence, presentment, demand, protest and notice
(except as specifically required herein or in the other Loan Documents) of
whatever kind or nature with respect to any of the Guaranteed Obligations or any
requirement that any Credit Party protect, secure, perfect or insure any Lien or
any property subject thereto and waives, to the fullest extent permitted by
applicable law, the benefit of all provisions of applicable law which are or
might be in conflict with the terms of this Guaranty, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment;

(e)        any failure of any Credit Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Credit Party; the Guarantor waiving any duty of the
Credit Party to disclose such information;

(f)        any and all right to notice of the creation, renewal, extension or
accrual of any of the Guaranteed Obligations and notice of or proof of reliance
by the Administrative Agent or any other Credit Party upon, or acceptance of,
this Guaranty; and

(g)        any right of setoff or recoupment or counterclaim against or in
respect of the Guaranteed Obligations

The Guarantor agrees that any notice or directive given at any time to the
Administrative Agent or any other Credit Party which is inconsistent with any of
the foregoing waivers shall be null and void and may be ignored by the
Administrative Agent or such Credit Party, and, in addition, may not be pleaded
or introduced as evidence in any litigation relating to this Guaranty for the
reason that such pleading or introduction would be at variance with the written
terms of this Guaranty, unless the Administrative Agent and the Required Lenders
have specifically agreed otherwise in writing. The foregoing waivers are of the
essence of the transaction contemplated by this Agreement and the other Loan
Documents and, but for this Guaranty and such waivers, the Administrative Agent
and other Credit Parties would decline to enter into this Agreement and the
other Loan Documents.

SECTION 9.06 Modification of Loan Documents, etc. Neither the Administrative
Agent nor any other Credit Party shall incur any liability to the Guarantor as a
result of any of the following, and none of the following shall impair or
release this Guaranty or any of the obligations of the Guarantor under this
Guaranty:

(a)        any change or extension of the manner, place or terms of payment of,
or renewal or alteration of all or any portion of, the Guaranteed Obligations;

(b)        any action under or in respect of this Agreement or any other Loan
Document in the exercise of any remedy, power or privilege contained therein or
available to any of them at law, in equity or otherwise, or waiver or refraining
from exercising any such remedies, powers or privileges;

(c)        any amendment to, or modification of, in any manner whatsoever, any
Loan Document;

 

-90-



--------------------------------------------------------------------------------

(d)        any extension or waiver of the time for performance by the Guarantor,
any other guarantor, the Borrowers or any other Person of, or compliance with,
any term, covenant or agreement on its part to be performed or observed under a
Loan Document, or waiver of such performance or compliance or consent to a
failure of, or departure from, such performance or compliance;

(e)        the taking and holding of security or collateral for the payment of
the Guaranteed Obligations or the sale, exchange, release, disposal of, or other
dealing with, any property pledged, mortgaged or conveyed, or in which the
Administrative Agent or the other Credit Parties have been granted a Lien, to
secure any Indebtedness of the Guarantor, any other guarantor or the Borrowers
to the Administrative Agent or the other Credit Parties;

(f)        the release of anyone who may be liable in any manner for the payment
of any amounts owed by the Guarantor, any other guarantor or the Borrowers to
the Administrative Agent or any other Credit Party;

(g)        any modification or termination of the terms of any intercreditor or
subordination agreement pursuant to which claims of other creditors of the
Guarantor, any other guarantor or the Borrowers are subordinated to the claims
of the Administrative Agent or any other Credit Party; or

(h)        any application of any sums by whomever paid or however realized to
any Guaranteed Obligations owing by the Guarantor, any other guarantor or the
Borrowers to the Administrative Agent or any other Credit Party in such manner
as the Administrative Agent or any other Credit Party shall determine in its
reasonable discretion.

SECTION 9.07 Demand by the Administrative Agent. In addition to the terms set
forth in this Article IX and in no manner imposing any limitation on such terms,
if all or any portion of the then outstanding Guaranteed Obligations are
declared to be immediately due and payable, then the Guarantor shall, upon
demand in writing therefor by the Administrative Agent to the Guarantor, pay all
or such portion of the outstanding Guaranteed Obligations due hereunder then
declared due and payable.

SECTION 9.08 Remedies. Upon the occurrence and during the continuance of any
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, enforce against the Guarantor its obligations and liabilities hereunder
and exercise such other rights and remedies as may be available to the
Administrative Agent hereunder, under this Agreement, the other Loan Documents
or otherwise.

SECTION 9.09 Benefits of Guaranty. The provisions of this Guaranty are for the
benefit of the Administrative Agent and the other Credit Parties and their
respective permitted successors, transferees, endorsees and assigns, and nothing
herein contained shall impair, as between the Borrowers and their Subsidiaries,
the Administrative Agent and the other Credit Parties, the obligations of the
Borrowers and their Subsidiaries under the Loan Documents. In the event all or
any part of the Guaranteed Obligations are transferred, endorsed or assigned by
the Administrative Agent or any other Credit Party to any Person or Persons as
permitted under

 

-91-



--------------------------------------------------------------------------------

this Agreement, any reference to an “Administrative Agent”, or “Credit Party”
herein shall be deemed to refer equally to such Person or Persons.

SECTION 9.10 Termination; Reinstatement.

(a)        Subject to clause (c) below, this Guaranty shall remain in full force
and effect until all the Guaranteed Obligations (other than contingent
indemnification obligations) and all the obligations of the Guarantor shall have
been indefeasibly paid in full in cash and the Commitments terminated.

(b)        No payment made by the Borrowers, the Guarantor, any other guarantor
or any other Person received or collected by the Administrative Agent or any
other Credit Party from the Borrowers, the Guarantor, any other guarantor or any
other Person by virtue of any action or proceeding or any setoff or
appropriation or application at any time or from time to time in reduction of or
in payment of the Guaranteed Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of the Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by the
Guarantor in respect of the obligations of the Guarantor or any payment received
or collected from the Guarantor in respect of the obligations of the Guarantor),
remain liable for the obligations of the Guarantor up to the maximum liability
of the Guarantor hereunder until the Guaranteed Obligations (other than
contingent indemnification obligations) and all the obligations of the Guarantor
shall have been indefeasibly paid in full in cash and the Commitments
terminated.

(c)        The Guarantor agrees that, if any payment made by the Borrowers or
any other Person applied to the Guaranteed Obligations is at any time avoided,
annulled, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, or is repaid in
whole or in part pursuant to a good faith settlement of a pending or threatened
avoidance claim, or the proceeds of any collateral are required to be refunded
by the Administrative Agent or any other Credit Party to the Borrowers, its
estate, trustee, receiver or any other Person, including, without limitation,
the Guarantor, under any applicable law or equitable cause, then, to the extent
of such payment or repayment, the Guarantor’s liability hereunder (and any Lien
or collateral securing such liability, if any) shall be and remain in full force
and effect, as fully as if such payment had never been made, and, if prior
thereto, this Guaranty shall have been canceled or surrendered (and if any Lien
or collateral securing the Guarantor’s liability hereunder shall have been
released or terminated by virtue of such cancellation or surrender), this
Guaranty (and such Lien or collateral, if any) shall be reinstated in full force
and effect, and such prior cancellation or surrender shall not diminish,
release, discharge, impair or otherwise affect the obligations of the Guarantor
in respect of the amount of such payment (or any Lien or collateral securing
such obligation, if any).

SECTION 9.11 Payments. Any payments by the Guarantor shall be made to the
Administrative Agent, to be credited and applied to the Guaranteed Obligations
in accordance with Section 2.18, in immediately available U.S. Dollars or such
other currency specified by the Administrative Agent to an account designated by
the Administrative Agent or at any address that may be specified in writing from
time to time by the Administrative Agent. The Guarantor further agrees that if
payment in respect of any Obligation shall be due in a Foreign Currency and/or
at a place of payment other than New York and if, by reason of any Change in
Law,

 

-92-



--------------------------------------------------------------------------------

disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of such Obligation in such currency or at such place of
payment shall be impossible or, in the reasonable judgment of any Credit Party,
not consistent with the protection of its rights or interests, then, at the
election of the Administrative Agent, the Guarantor shall make payment of such
Obligation in U.S. Dollars (based upon the applicable Exchange Rate in effect on
the date of payment) and/or in New York, and shall indemnify the Credit Parties
against any losses or reasonable out-of-pocket expenses that it shall sustain as
a result of such alternative payment. The Guarantor shall pay and indemnify each
Indemnitee against Indemnified Taxes and Other Taxes to the extent the Borrowers
would be required to do so pursuant to Section 2.17.

SECTION 9.12 Injunctive Relief. The Guarantor and Borrowers recognize that, in
the event the Guarantor and Borrowers fail to perform, observe or discharge any
of its obligations or liabilities under this Guaranty, this Agreement or any
other Loan Document, any remedy of law may prove to be inadequate relief to the
Administrative Agent and the other Credit Parties. Therefore, the Guarantor and
Borrowers agree that the Administrative Agent and the other Credit Parties, at
the option of the Administrative Agent and the other Credit Parties, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving actual damages.

SECTION 9.13 No Waiver by Course of Conduct. No course of dealing between the
Loan Parties, the Administrative Agent or any Credit Party or their respective
agents or employees shall be effective to change, modify or discharge any
provision of this Guaranty or any other Loan Documents or to constitute a waiver
of any Default. The enumeration of the rights and remedies of the Administrative
Agent and the other Credit Parties set forth in this Guaranty is not intended to
be exhaustive and the exercise by the Administrative Agent and the other Credit
Parties of any right or remedy shall not preclude the exercise of any other
rights or remedies, all of which shall be cumulative, and shall be in addition
to any other right or remedy given hereunder or under the other Loan Documents
or that may now or hereafter exist at law or in equity or by suit or otherwise.

SECTION 9.14 Subordination of Intercompany Indebtedness. Any Indebtedness of any
Borrowers or any other Credit Party now or hereafter held by the Guarantor is
hereby subordinated in right of payment to the prior indefeasible payment in
full in cash of all of the Guaranteed Obligations. Notwithstanding the
foregoing, prior to the occurrence of a Default, any Borrowers or any other
Credit Party may make any payments (whether principal, interest, fees, expenses
or any other payment of any kind) to the Guarantor on account of any such
Indebtedness. After the occurrence and during the continuance of a Default, the
Guarantor will not demand, sue for, or otherwise attempt to collect any such
Indebtedness until the indefeasible payment in full in cash of the Guaranteed
Obligations and termination or expiration of the Commitments under this
Agreement. If any amount shall erroneously be paid to the Guarantor on account
of any such Indebtedness of any Credit Party, such amount shall be held in trust
for the benefit of the Credit Parties and shall forthwith be paid to the
Administrative Agent to be credited against the payment of the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms of this
Agreement.

SECTION 9.15 Advice of Counsel, No Strict Construction; Acknowledgements. Each
of the parties represents to each other party hereto that it has discussed this
Guaranty with its

 

-93-



--------------------------------------------------------------------------------

counsel. The parties hereto have participated jointly in the negotiation and
drafting of this Guaranty. In the event an ambiguity or question of intent or
interpretation arises, this Guaranty shall be construed as if drafted jointly by
the parties hereto and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Guaranty. The Guarantor hereby acknowledges that no joint venture is created
hereby or by the other Loan Documents or otherwise exists by virtue of the
transactions contemplated hereby or thereby among the Credit Parties or among
the Guarantor and the Credit Parties.

ARTICLE X

Miscellaneous

SECTION 10.01 Notices.

(a)        Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

  (i)

if to any Loan Party, to the Company at Cabot Corporation, Two Seaport Lane,
Boston, Massachusetts 02210-2019, Attention of Steven J. Delahunt (Telecopy No.
(617) 342-6208);

with copies to (which shall not constitute notice to any Loan Party):

Ropes & Gray LLP

1211 Avenue of the Americas

New York, NY 10031

Attention: Jay Kim

Email: jay.kim@ropesgray.com

Telephone: (212) 497-3626

Facsimile: (646) 728-1667

 

  (ii)

if to the Administrative Agent, in the case of Borrowings. to:

Email: Agencyservices.requests@wellsfargo.com, and for informational purposes:

Wells Fargo Bank, National Association

1525 W W.T. Harris Blvd,

Charlotte, NC 28262

Attention: Agency Services team

Email: Agencyservices.requests@wellsfargo.com

 

  (iii)

if to a Swingline Lender:

 

  (A)

Email: Agencyservices.requests@wellsfargo.com, and for informational purposes:

 

-94-



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association

1525 W W.T. Harris Blvd,

Charlotte, NC 28262

Attention: Agency Services team

Email: Agencyservices.requests@wellsfargo.com, and

(B)        in the case of any other Swingline Lender, its address (or telecopy
number) set forth in its Administrative Questionnaire;

 

  (iv)

and if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through the Platform, to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).

(b)        Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

(c)        Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.

(d)        Platform.

 

  (i)

Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Borrower Materials available to the other Lenders by
posting the Borrower Materials on the Platform.

 

-95-



--------------------------------------------------------------------------------

  (ii)

The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Borrower Materials or the Platform. In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Loan Party, any Lender or any other Person or entity for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of any Loan Party’s or the Administrative
Agent’s transmission of communications through the Internet (including the
Platform), except to the extent that such losses, claims, damages, liabilities
or expenses are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided that in no event shall any Agent Party
have any liability to any Loan Party, any Lender, any or other Person for
indirect, special, incidental, consequential or punitive damages, losses or
expenses (as opposed to actual damages, losses or expenses).

SECTION 10.02 Waivers; Amendments.

(a)        No failure or delay by any Credit Party in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Credit Parties hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether any Credit Party
may have had notice or knowledge of such Default at the time.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 7.01 for the benefit of all the
Lenders; provided that the foregoing shall not prohibit (i) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (ii) each Swingline Lender from exercising on its own
behalf the rights and remedies that inure to its benefit (solely

 

-96-



--------------------------------------------------------------------------------

in its capacity as a Swingline Lender, as applicable) hereunder and under the
other Loan Documents, (iii) any Lender from exercising setoff rights in
accordance with Section 10.08 (subject to the terms of Section 2.18) or (iv) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (x) the Required Lenders shall have the rights otherwise provided to the
Administrative Agent pursuant to Section 7.01 and (y) in addition to the matters
set forth in clauses (ii), (iii) and (iv) of the preceding proviso and subject
to Section 2.18, any Lender may, with the consent of the Required Lenders,
enforce any rights or remedies available to it and as authorized by the Required
Lenders.

(b)        Subject to Section 10.02(c) below, neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrowers and the
Required Lenders or by the Borrowers and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender (it being understood and agreed that a waiver of any condition precedent
set forth in Section 4.02 or of any Default is not considered an increase in
Commitments of any Lender), (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
provisions with respect to the application of default rate interest described in
Section 2.13(c) and the last paragraph of Article VII or waive any obligation of
any Borrower to pay interest or fees at such default rate, (iii) postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment (in each case excluding, for the avoidance of doubt, mandatory
prepayments under Section 2.11(c)), or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.18(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) release the Company from its obligations under the Loan Documents
without the written consent of each Lender, (vi) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, (vii) change any of the
provisions of Section 2.23, or (viii) change the definition of “Agreed
Currencies” without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent or the Swingline Lenders hereunder without the prior
written consent of the Administrative Agent or the Swingline Lenders, as the
case may be.

(c)        If the Administrative Agent and the Loan Parties acting together
identify any ambiguity, omission, mistake, typographical error or other defect
in any provision of this Agreement or any other Loan Document, then the
Administrative Agent and the Loan Parties shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement. If
the

 

-97-



--------------------------------------------------------------------------------

Administrative Agent and the Loan Parties make or implement any such amendment,
modification or supplement to any Loan Document, the Administrative Agent agrees
(without limiting or affecting the validity of any such amendment, modification
or supplement) to give prompt notice thereof to the Lenders including (if
appropriate) a copy of such Loan Document as so amended, modified or
supplemented.

SECTION 10.03 Expenses; Indemnity; Damage Waiver.

(a)        Each Borrower (in each case with several liability to the extent on
account of such Borrower or to the extent of Loans made to such Borrower) and
the Company shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Arranger and their respective Affiliates, including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of the Loan Documents and any
amendments or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
reasonable out-of-pocket expenses incurred by the Credit Parties, including the
reasonable fees, charges and disbursements of one counsel (and one local counsel
in each relevant jurisdiction) for the Administrative Agent and one counsel (and
one local counsel in each relevant jurisdiction) for all other Credit Parties,
in connection with the enforcement or protection of their rights in connection
with any Loan Document, including their rights under this Section, or in
connection with the Loans hereunder, including all such out-of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.

(b)        Each Borrower (in each case with several liability to the extent on
account of such Borrower or to the extent of Loans made to such Borrower) and
the Company shall indemnify each Credit Party and its Related Parties (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of the Loan Documents or
any agreement or instrument contemplated thereby, the performance by the parties
to the Loan Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or the use of the proceeds therefrom, (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Company or any Subsidiary, or any Environmental Liability
related in any way to the Company or any Subsidiary, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether or not such claim, litigation, investigation or
proceeding is brought by any Loan Party or its equity holders, Affiliates,
creditors or any other third Person and whether based on contract, tort or any
other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, (y) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the
breach by such Indemnitee of its funding obligations hereunder, to the extent
caused by the inability of such Indemnitee to satisfy such

 

-98-



--------------------------------------------------------------------------------

funding obligations because of its status as a Defaulting Lender under clause
(d) of the definition thereof, or (z) result from a claim brought by any Loan
Party against such Indemnitee for breach in bad faith of such Indemnitee’s
obligations under any Loan Document, if such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. This Section 10.03(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims or damages arising from
any non-Tax claim.

(c)        To the extent that the Company or any Borrower fails to pay any
amount required to be paid by it to the Administrative Agent or the Swingline
Lenders under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, each Swingline Lender, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Swingline Lenders in their capacity as
such.

(d)        To the extent permitted by applicable law, no party hereto shall
assert, and each party hereto hereby waives, any claim against any other party
hereto, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, any Loan Document or any agreement or
instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof; provided, that nothing in this clause (d) shall relieve the
Loan Parties of any obligation it may have to indemnify an Indemnitee against
special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party.

(e)        All amounts due under this Section shall be payable promptly after
written demand therefor.

SECTION 10.04 Successors and Assigns.

(a)        The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) no Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Loan Party without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Credit Parties) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)        (i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more Persons (other than an Ineligible Assignee)
all or a portion of its rights and obligations under the Loan Documents
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:

 

-99-



--------------------------------------------------------------------------------

(A)        the Company, provided that, the Company shall be deemed to have
consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof; provided further that no consent of the Company shall
be required for an assignment to a Lender (other than a Defaulting Lender), an
Affiliate of a Lender (other than a Defaulting Lender), an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

(B)        the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender (other than
a Defaulting Lender) or an Affiliate of a Lender (other than a Defaulting
Lender); and

(C)        each Swingline Lender.

 

  (ii)

Assignments shall be subject to the following additional conditions:

(A)        except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund, or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Company and the Administrative Agent otherwise
consent, provided that no such consent of the Company shall be required if an
Event of Default has occurred and is continuing;

(B)        each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
the Loan Documents;

(C)        the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500;

(D)        the assignee shall deliver to the Administrative Agent, withholding
agent and/or the Loan Parties, as applicable, any documentation required by
Sections 2.17(f) and (g); and

(E)        the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their Related Parties or their respective securities) will be made available and
who

 

-100-



--------------------------------------------------------------------------------

may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

 

  (iii)

Subject to acceptance and recording thereof pursuant to paragraph (b)(iv) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under the Loan Documents (and, in
the case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under the Loan Documents, such Lender shall cease to be a
party thereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 10.03). Any assignment or transfer by a Lender of rights or
obligations under the Loan Documents that does not comply with this
Section 10.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

  (iv)

The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrowers and the Credit
Parties shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Company and the Borrowers and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

 

  (v)

Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee (or, to the extent applicable, an agreement
incorporating an Assignment and Assumption by reference pursuant to a Platform
as to which the Administrative Agent and the parties to the Assignment and
Assumption are participants), any documentation required by Sections 2.17(f) and
(g), the assignee’s completed Administrative Questionnaire (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept

 

-101-



--------------------------------------------------------------------------------

 

such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to Sections
2.05(d), 2.07(b), 2.18(d) or 10.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

(c)         Any Lender may, without the consent of any Loan Party, the
Administrative Agent, or the Swingline Lenders, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Assignee, in all or a portion of such Lender’s rights and obligations under the
Loan Documents (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under the Loan Documents
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrowers, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents. Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce the Loan Documents and to approve any
amendment, modification or waiver of any provision of the Loan Documents;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant. Each Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under Sections
2.17(f) and (g) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender and the
information and documentation required under Section 2.17(g) shall be delivered
to the Company, on behalf of the Borrowers, and the Administrative Agent)) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Company’s request and expense, to use reasonable efforts to cooperate with
the Company to effectuate the provisions of Section 2.19(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Loan Parties, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any

 

-102-



--------------------------------------------------------------------------------

portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in any Commitments,
Loans, or its other obligations under any Loan Document) to any Person except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations or is otherwise required by law. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d)        Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under the Loan Documents to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(e)        Notwithstanding the above, unless an Event of Default is continuing,

(i)         A Lender under this Agreement shall give each Swiss Borrower notice
of any assignment or transfer of any rights or obligations hereunder in whole or
in part (along with confirmation as to whether the assignee or transferee is
(1) a Swiss Qualifying Bank or (2) not a Swiss Qualifying Bank) at least ten
(10) Business Days prior to such assignment or transfer; and

(ii)         A Swiss Borrower may make a written objection to such Lender under
this Agreement prior to such assignment or transfer based on such Swiss
Borrower’s reasonable belief that such assignment or transfer would violate the
Swiss 10 Non-Bank Rule; and (iii) if such objection is made, such assignment or
transfer shall be effected only with such Swiss Borrower’s consent, not to be
unreasonably withheld or delayed (it being unreasonable to withhold consent
unless such assignment or transfer would violate the Swiss 10 Non-Bank Rule and
assuming, for the avoidance of doubt, that at any time during the term of this
Agreement there may be up to ten Swiss Permitted Non-Qualifying Banks as Lenders
(whether or not there are, at any time, any or less of such Swiss Permitted
Non-Qualifying Banks as Lenders)).

(iii)         Each Person that becomes a party to this Agreement shall confirm
prior to becoming a party to this Agreement which of the following categories it
falls in: (1) a Swiss Qualifying Bank, or (2) not a Swiss Qualifying Bank.

SECTION 10.05 Survival. All covenants, agreements, representations and
warranties made by the Loan Parties herein and in the other Loan Documents and
in the certificates or other instruments delivered in connection with or
pursuant to any Loan Document shall be considered to have been relied upon by
the other parties hereto and shall survive the execution and delivery of the
Loan Documents and the making of any Loans regardless of any investigation made
by any such other party or on its behalf and notwithstanding that any Credit
Party may have had

 

-103-



--------------------------------------------------------------------------------

notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
and so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 10.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Commitments or the termination of this Agreement or any provision hereof.

SECTION 10.06 Counterparts; Integration; Effectiveness; Electronic Execution.

(a)        This Agreement (including the Indonesian version of this Agreement)
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.

(b)        Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

(c)        The Indonesian version of this Agreement, when it is executed, shall
not be construed by any Party as creating different rights and obligations, or
duplications or multiplication of the rights and obligations of the Parties
under any version of this Agreement, and shall be deemed to be effective from
the date of execution of the English language version.

SECTION 10.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

-104-



--------------------------------------------------------------------------------

SECTION 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to setoff and apply any and all deposits (general or special,
time or demand, provisional or final, and in whatever currency denominated) at
any time held and other obligations (in whatever currency) at any time owing by
such Lender or any such Affiliate to or for the credit or the account of a
Borrower or any other Loan Party against any and all of the Obligations of such
Borrower or such Loan Party, as applicable, now or hereafter existing under this
Agreement or any other Loan Document to such Lender or any of its respective
Affiliates, irrespective of whether or not such Lender or any such Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of a Borrower or any other Loan Party may be
contingent or unmatured or are owed to a branch or office of such Lender or such
Affiliate different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender or any Affiliate thereof shall exercise any such right of setoff, (x) all
amounts so setoff shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.20 and,
pending such payment, shall be segregated by such Defaulting Lender or Affiliate
of a Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender or its Affiliate shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender or any of its Affiliates as to which such right of setoff was
exercised. The rights of each Lender and its respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or its respective Affiliates may have. Each Lender
agrees to notify the Borrowers, the Company and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

SECTION 10.09 Governing Law; Jurisdiction; Consent to Service of Process;
Language Choice.

(a)        This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

(b)        Each Loan Party hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in the Borough of Manhattan, and of the United
States District Court for the Southern District of New York sitting in the
Borough of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any

 

-105-



--------------------------------------------------------------------------------

other manner provided by law. Nothing in this Agreement shall affect any right
that any Credit Party may otherwise have to bring any action or proceeding
relating to this Agreement against any Loan Party or its properties in the
courts of any jurisdiction.

(c)        Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d)        Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by applicable law.

(e)        Without limiting the foregoing, each Borrower hereby irrevocably
designates the Company, at its address set forth in Section 10.01, as the
designee, appointee and agent of such Borrower to receive, for and on behalf of
such Borrower, service of process in such respective jurisdictions in any legal
action or proceeding with respect to this Agreement or any other Loan Document.

(f)        The parties hereto have requested that this Agreement and any
document relating thereto be drafted in English. In the event this Agreement is
translated in order to comply with the laws and regulations of the Indonesian
Borrowers and in the event that there is a discrepancy between the
interpretation of English text with the translation, the parties agree that the
English text will prevail.

SECTION 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12 Confidentiality.

(a)        Each Credit Party agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its and its Affiliates’

 

-106-



--------------------------------------------------------------------------------

directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any Governmental Authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (iii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (iv) to any other party to this Agreement, (v) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder or under any other Loan Document, (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to any Loan Party and its obligations, (vii) with the
consent of the Company or (viii) to the extent such Information (A) becomes
publicly available other than as a result of a breach of this Section or
(B) becomes available to any Credit Party on a non-confidential basis from a
source other than any Loan Party. For the purposes of this Section,
“Information” means all information received from any Loan Party relating to
such Loan Party or its business, other than any such information that is
available to any Credit Party on a non-confidential basis prior to disclosure by
such Loan Party and other than information pertaining to this Agreement
routinely provided by arrangers to data service providers, including league
table providers that service the lending industry; provided that, in the case of
information received from such Loan Party after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

(b)        EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION
10.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE LOAN PARTIES AND THEIR RELATED PARTIES OR
THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(c)        ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE LOAN PARTIES OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE LOAN PARTIES AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC

 

-107-



--------------------------------------------------------------------------------

INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 10.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB to the date of repayment, shall have been
received by such Lender.

SECTION 10.14 USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Loan Parties that pursuant to the
requirements of the Act or any other Anti-Money Laundering Laws, it is required
to obtain, verify and record information that identifies the Loan Parties, which
information includes the names and addresses of the Loan Parties and other
information that will allow such Lender to identify the Loan Parties in
accordance with the Act or such Anti-Money Laundering Laws.

SECTION 10.15 No Advisory or Fiduciary Responsibility.

(a)        In connection with all aspects of each transaction contemplated
hereby, each Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that (i) the facilities provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the Loan
Parties and their respective Affiliates, on the one hand, and the Administrative
Agent, the Arranger and the Lenders, on the other hand, and the Loan Parties are
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, the Arranger and the Lenders is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Loan Parties or any of their respective Affiliates, stockholders, creditors
or employees or any other Person, (iii) none of the Administrative Agent, the
Arranger or the Lenders has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Loan Parties with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any Arranger or Lender has advised or is
currently advising the Loan Parties or any of their Affiliates on other matters)
and none of the Administrative Agent, the Arranger or the Lenders has any
obligation to the Loan Parties or any of their Affiliates with

 

-108-



--------------------------------------------------------------------------------

respect to the financing transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents, (iv) the
Arranger and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from, and may
conflict with, those of the Loan Parties and their respective Affiliates, and
none of the Administrative Agent, the Arranger or the Lenders has any obligation
to disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship and (v) the Administrative Agent, the Arranger and the Lenders have
not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate.

(b)        Each Loan Party acknowledges and agrees that each Lender, the
Arranger and any Affiliate thereof may lend money to, invest in, and generally
engage in any kind of business with, any of Loan Parties, any Affiliate thereof
or any other person or entity that may do business with or own securities of any
of the foregoing, all as if such Lender, Arranger or Affiliate thereof were not
a Lender or Arranger or an Affiliate thereof (or an agent or any other person
with any similar role under the credit facilities) and without any duty to
account therefor to any other Lender, the Arranger, the Loan Parties or any
Affiliate of the foregoing. Each Lender, the Arranger and any Affiliate thereof
may accept fees and other consideration from the Loan Parties or any Affiliate
thereof for services in connection with this Agreement, the Credit Facilities or
otherwise without having to account for the same to any other Lender, the
Arranger, the Loan Parties or any Affiliate of the foregoing.

SECTION 10.16 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)        the effects of any Bail-In Action on any such liability, including,
if applicable

 

  (i)

a reduction in full or in part or cancellation of any such liability;

 

  (ii)

a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

-109-



--------------------------------------------------------------------------------

  (iii)

the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.

[Signature Pages Follow]

 

-110-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

CABOT CORPORATION, as the Company and as Guarantor By:  

/s/ Erica McLaughlin

Name:   Erica McLaughlin Title:   Senior Vice President and Chief Financial
Officer CABOT LUXEMBOURG TC S.A.R.L., LUXEMBOURG, SCHAFFHAUSEN BRANCH, as a
Borrower By:  

/s/ Janine Maus

Name:   Janine Maus Title:   Branch Office Manager By:  

/s/ Aled Rees

Name:   Aled Rees Title:   Authorized Signatory CABOT GMBH, as a Borrower By:  

/s/ Andreas Cendra

Name:   Andreas Cendra Title:   Managing Director By:  

/s/ Milto Vlachos

Name:   Milto Vlachos Title:   Managing Director CABOT SWITZERLAND GMBH, as a
Borrower By:  

/s/ Ivana Jovanovic

Name:   Ivana Jovanovic Title:   Manager By:  

/s/ Aled Rees

Name:   Aled Rees Title:   President of Management

 

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (EMEA SUBSIDIARIES 2019)]



--------------------------------------------------------------------------------

CABOT CARBON LIMITED, as a Borrower By:  

/s/ Ivana Jovanovic

Name:   Ivana Jovanovic Title:   Director By:  

/s/ Helen McCulloch

Name:   Helen McCulloch Title:   Director PT CABOT INDONESIA, as a Borrower By:
 

/s/ Chew Chee Hean

Name:   Chew Chee Hean Title:   Director By:  

/s/ Dixy Olyviardy

Name:   Dixy Olyviardy Title:   President Director PT CABOT ASIA PACIFIC SOUTH,
as a Borrower By:  

/s/ Chew Chee Hean

Name:   Chew Chee Hean Title:   Director By:  

/s/ Dixy Olyviardy

Name:   Dixy Olyviardy Title:   President Director

 

 

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (EMEA SUBSIDIARIES 2019)]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Administrative Agent, a Lender
and a Swingline Lender By:  

/s/ Christopher S. Allen

Name:   Christopher S. Allen Title:   Senior Vice President U.S. BANK NATIONAL
ASSOCIATION, as a Lender By:  

/s/ Mark Irey

Name:   Mark Irey Title:   Vice President PNC BANK, NATIONAL ASSOCIATION, as a
Lender By:  

/s/ Michael Richards

Name:   Michael Richards Title:   Senior Vice President MIZUHO BANK, LTD., as a
Lender By:  

/s/ Donna DeMagistris

Name:   Donna DeMagistris Title:   Authorized Signatory

 

 

 

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (EMEA SUBSIDIARIES 2019)]



--------------------------------------------------------------------------------

Schedule 2.01 – Commitments

 

Lender    Commitment        Swingline    
Commitment        Initial    
Applicable    
Percentage     

Wells Fargo Bank, N.A.

   €100,000,000        $30,000,000        33.333333333%    

U.S. Bank National Association

   €75,000,000        $0        25.000000000%    

PNC Bank, National Association

   €75,000,000        $0        25.000000000%    

Mizuho Bank, LTD.

   €50,000,000        $0        16.666666667%                     

Total

   €300,000,000        $30,000,000        100.000000000%    



--------------------------------------------------------------------------------

Schedule 6.01 – Existing Liens

None.